Exhibit 10.23

SECURITIES PURCHASE AGREEMENT

THIS SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of May 29, 2012,
by and among ACELRX PHARMACEUTICALS, INC., a Delaware corporation with
headquarters located at 575 Chesapeake Drive, Redwood City, CA 94063 (the
“Company”), and the investors listed on the Schedule of Investors attached
hereto as Exhibit A (individually, an “Investor” and collectively, the
“Investors”).

BACKGROUND

A. Each Investor, severally and not jointly, wishes to purchase, and the Company
wishes to sell, upon the terms and conditions stated in this Agreement, (i) that
aggregate number of shares of the common stock, par value $0.001 per share, of
the Company (the “Common Stock”), set forth opposite such Investor’s name on
Exhibit A hereto under the heading “Common Shares” (which aggregate amount for
all Investors together shall be 2,922,337 shares of Common Stock and shall
collectively be referred to herein as the “Common Shares”) and (ii) warrants, in
substantially the form attached hereto as Exhibit F (the “Warrants”), to acquire
up to that number of additional shares of Common Stock set forth opposite such
Investor’s name on Exhibit A hereto under the heading “Warrant Shares” (the
shares of Common Stock issuable upon exercise of or otherwise pursuant to the
Warrants, collectively, the “Warrant Shares”).

B. The Company and each Investor are executing and delivering this Agreement in
reliance upon the exemption from registration afforded by Section 4(2) of the
Securities Act of 1933, as amended (the “Securities Act”), and Rule 506 of
Regulation D (“Regulation D”) as promulgated by the United States Securities and
Exchange Commission (the “SEC”) under the Securities Act.

C. The Common Shares, the Warrants and the Warrant Shares issued or issuable
pursuant to this Agreement are collectively referred to herein as the
“Securities.”

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Investors agree
as follows:

ARTICLE I

DEFINITIONS

1.1 Definitions. In addition to the terms defined elsewhere in this Agreement,
the following terms have the meanings indicated:

“Additional Filing Date” means, with respect to any Additional Registration
Statement(s) that may be required (a) the first date that such Registrable
Securities may then be included in a Registration Statement if such Registration
Statement is required because the SEC shall have notified the Company in writing
that certain Registrable Securities were not eligible for inclusion on a
previously filed Registration Statement, or (b) if such additional Registration
Statement is required for a reason other than as described in (a) above, the
thirtieth (30th) day following the date on which the Company first knows that
such Additional Registration Statement is required.



--------------------------------------------------------------------------------

“Additional Registration Statement” has the meaning set forth in Section 6.1(a).

“Additional Required Effectiveness Date” means with respect to any Additional
Registration Statement(s), (a) the sixtieth (60th) day following the first date
or time that such Registrable Securities may then be included in a Registration
Statement if such Registration Statement is required because the SEC shall have
notified the Company in writing that certain Registrable Securities were not
eligible for inclusion on a previously filed Registration Statement, or (b) if
such additional Registration Statement is required for a reason other than as
described in (a) above, the ninetieth (90th) day following the date on which the
Company first knows that such Additional Registration Statement(s) is required.

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144 under the
Securities Act.

“Agent” has the meaning set forth in Section 3.1(l).

“Agreement” has the meaning set forth in the Preamble.

“Business Day” means any day other than Saturday, Sunday or other day on which
commercial banks in the City of New York are authorized or required by law to
remain closed.

“Closing” means the closing of the purchase and sale of the Securities pursuant
to Section 2.1.

“Closing Date” means the date and time of the Closing and shall be 11:00 a.m.,
New York City time, on June 1, 2012 or such later date and time as is mutually
agreed to by the Company and each Investor.

“Closing Price” means, for any date, the closing price per share of the Common
Stock for such date (or, if such date is not a Trading Day, the nearest
preceding date that is a Trading Day) on the primary Eligible Market or exchange
or quotation system on which the Common Stock is then listed or quoted.

“Company” has the meaning set forth in the Preamble.

“Company Counsel” means Cooley LLP, counsel to the Company.

“Company’s Knowledge” means with respect to any statement made to the knowledge
of the Company, that the statement is based upon the actual knowledge of the
chief executive officer, the chief financial officer or the chief technology
officer (or an officer performing similar functions) of the Company.

“Common Shares” has the meaning set forth in the Preamble.

 

-2-



--------------------------------------------------------------------------------

“Convertible Securities” means any stock or securities (other than Options)
convertible into or exercisable or exchangeable for Common Stock.

“Disclosure Materials” has the meaning set forth in Section 3.1(g).

“Effective Date” means the date that a Registration Statement is first declared
effective by the SEC.

“Effectiveness Period” has the meaning set forth in Section 6.1(b).

“8-K Filing” has the meaning set forth in Section 4.5.

“Eligible Market” means any of The New York Stock Exchange, Inc., The NYSE Amex,
The NASDAQ Global Select Market, the NASDAQ Global Market, The NASDAQ Capital
Market, or the OTC Bulletin Board.

“Environmental Laws” has the meaning set forth in Section 3.1(cc).

“Event” has the meaning set forth in Section 6.1(d).

“Event Payments” has the meaning set forth in Section 6.1(d).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Events” has the meaning set forth in Section 6.1(d)(ii).

“Excluded Investors” means Cowen and Company, LLC and its Affiliates, other than
Ramius LLC and any investment funds or managed accounts managed or advised by
Ramius LLC.

“Filing Date” means the Initial Filing Date and the Additional Filing Date, as
applicable.

“GAAP” has the meaning set forth in Section 3.1(g).

“Indemnified Party” has the meaning set forth in Section 6.4(c).

“Indemnifying Party” has the meaning set forth in Section 6.4(c).

“Initial Filing Date” means 30 calendar days after the Closing Date or, if such
date is not a Business Day, the next date that is a Business Day.

“Initial Registration Statement” has the meaning set forth in Section 6.1(a).

“Initial Required Effectiveness Date” means the date which is the earliest of
(i) if the Registration Statement does not become subject to review by the SEC,
(a) sixty (60) days after the Closing Date or (b) five (5) Trading Days after
the Company receives notification from the SEC that the Registration Statement
will not become subject to review and the Company fails to request to accelerate
the effectiveness of the Registration Statement, or (ii) if the Registration
Statement becomes subject to review by the SEC, ninety (90) days after the
Closing Date, or, if such date is not a Business Day, the next date that is a
Business Day.

 

-3-



--------------------------------------------------------------------------------

“Lien” means any lien, charge, claim, security interest, encumbrance, right of
first refusal or other restriction.

“Losses” means any and all losses, claims, damages, liabilities, settlement
costs and expenses, including, without limitation reasonable attorneys’ fees.

“Material Adverse Effect” means (i) a material adverse effect on the financial
condition, results of operations, assets, business of the Company or (ii) a
material and adverse impairment of the Company’s ability to perform its
obligations under any of the Transaction Documents; except that any of the
following, either alone or in combination, shall not be deemed a Material
Adverse Effect: (i) effects caused by changes or circumstances affecting general
market conditions in the U.S. economy or which are generally applicable to the
industry in which the Company operates, (ii) effects resulting from or relating
to the announcement or disclosure of the sale of the Securities or other
transactions contemplated by this Agreement, or (iii) effects caused by any
event, occurrence or condition resulting from or relating to the taking of any
action in accordance with this Agreement.

“Material Contract” means any contract of the Company that has been filed or was
required to have been filed as an exhibit to the SEC Reports pursuant to
Item 601(b)(4) or Item 601(b)(10) of Regulation S-K.

“Material Permits” has the meaning set forth in Section 3.1(u).

“Options” means any outstanding rights, warrants or options to subscribe for or
purchase Common Stock or Convertible Securities.

“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof.

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, a partial proceeding, such as a deposition),
whether commenced or threatened in writing.

“Prospectus” means the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to the
Prospectus including post-effective amendments, and all material incorporated by
reference or deemed to be incorporated by reference in such Prospectus.

“Registrable Securities” means the Common Shares and the Warrant Shares issued
or issuable pursuant to the Transaction Documents, without taking into account
any limitations on

 

-4-



--------------------------------------------------------------------------------

exercise of the Warrants, together with any securities issued or issuable upon
any stock split, dividend or other distribution, recapitalization or similar
event with respect to the foregoing, provided that the Investor has completed
and delivered to the Company a Registration Statement Questionnaire; and
provided, further, that the Common Shares and the Warrant Shares shall cease to
be Registrable Securities upon the earliest to occur of the following: (A) sale
pursuant to a Registration Statement or Rule 144 under the Securities Act, or
(B) becoming eligible for sale by an Investor pursuant to Rule 144 without the
requirement to be in compliance with Rule 144(c)(1).

“Registration Statement” means each registration statement required to be filed
under Article VI, including the Initial Registration Statement, all Additional
Registration Statements, and, in each case, the Prospectus, amendments and
supplements to such registration statement or Prospectus, including pre- and
post-effective amendments, all exhibits thereto, and all material incorporated
by reference or deemed to be incorporated by reference in such registration
statement.

“Required Effectiveness Date” means the Initial Required Effectiveness Date and
the Additional Required Effectiveness Date, as applicable.

“Rule 144,” “Rule 415,” and “Rule 424” means Rule 144, Rule 415 and Rule 424,
respectively, promulgated by the SEC pursuant to the Securities Act, as such
Rules may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such Rule.

“SEC” has the meaning set forth in the Preamble.

“Securities” has the meaning set forth in the Preamble.

“Securities Act” has the meaning set forth in the Preamble.

“SEC Guidance” means (i) any publicly-available written or oral guidance,
comments, requirements or requests of the SEC staff and (ii) the Securities Act.

“SEC Reports” has the meaning set forth in Section 3.1(g).

“Shares” means shares of the Company’s Common Stock.

“Short Sales” has the meaning set forth in Section 3.2(i).

“Subsidiary” means any Significant Subsidiary (which for purposes of this
Agreement has the meaning ascribed to such term in Regulation S-X under the
Exchange Act) of the Company.

“Trading Day” means (a) any day on which the Common Stock is listed or quoted
and traded on its primary Trading Market, or (b) if the Common Stock is not then
listed or quoted and traded on its primary Trading Market, then a day on which
trading of the Common Stock occurs on an Eligible Market, or (c) if the Common
Stock is not listed or quoted as set forth in clauses (a) or (b) hereof, any
Business Day.

 

-5-



--------------------------------------------------------------------------------

“Trading Market” means The NASDAQ Global Market or The NASDAQ Capital Market or
any other Eligible Market, or any national securities exchange, market or
trading or quotation facility on which the Common Stock is then listed or
quoted.

“Transaction Documents” means this Agreement, the schedules and exhibits
attached hereto, the Warrants and the Transfer Agent Instructions.

“Transfer Agent” means Computershare, Inc., or any successor transfer agent for
the Company.

“Transfer Agent Instructions” means, with respect to the Company, the
Irrevocable Transfer Agent Instructions, in the form of Exhibit E, executed by
the Company and delivered to and acknowledged in writing by the Transfer Agent.

“Warrants” has the meaning set forth in the Preamble.

“Warrant Shares” has the meaning set forth in the Preamble.

ARTICLE II

PURCHASE AND SALE

2.1 Closing. Subject to the terms and conditions set forth in this Agreement, at
the Closing the Company shall issue and sell to each Investor, and each Investor
shall, severally and not jointly, purchase from the Company, the number of
Common Shares and Warrants exercisable for the number of Warrant Shares set
forth opposite such Investor’s name on Exhibit A hereto under the headings
“Common Shares” and “Warrant Shares” for the price set forth opposite such
Investor’s name on Exhibit A hereto under the heading “Purchase Price”. The date
and time of the Closing and shall be 11:00 a.m., New York City time, on the
Closing Date. The Closing shall take place at the offices of the Company
Counsel.

2.2 Closing Deliveries.

(a) At the Closing, the Company shall deliver or cause to be delivered to each
Investor the following:

(i) a Warrant, pursuant to which such Investor shall have the right to acquire
such number of Warrant Shares set forth opposite such Investor’s name on Exhibit
A hereto under the heading “Warrant Shares”, registered in the name of such
Investor (or its designee);

(ii) a legal opinion of Company Counsel, in the form of Exhibit C, executed by
such counsel and delivered to the Investors and the Agent; and

(iii) e-mailed copies of the original stock certificates, with the original
stock certificates delivered within three (3) Business Days of the Closing.

(b) At the Closing, each Investor shall deliver or cause to be delivered to the
Company the purchase price set forth opposite such Investor’s name on Exhibit A
hereto under

 

-6-



--------------------------------------------------------------------------------

the heading “Purchase Price” in United States dollars and in immediately
available funds, by wire transfer to an account designated in writing to such
Investor by the Company for such purpose.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

3.1 Representations and Warranties of the Company. The Company hereby represents
and warrants as of the date hereof (except for the representations and
warranties that speak as of a specific date, which shall be made as of such
date), to the Investors that, except as set forth in the Schedules delivered
herewith or disclosed in the SEC Reports:

(a) Subsidiaries. The Company has no Subsidiaries.

(b) Organization and Qualification. The Company is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation or organization (as applicable), with the requisite legal
authority to own and use its properties and assets and to carry on its business
as currently conducted. The Company is not in violation of any of the provisions
of its respective certificate or articles of incorporation, bylaws or other
organizational or charter documents. The Company is duly qualified to do
business and is in good standing as a foreign corporation or other entity in
each jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary, except where the failure to be
so qualified or in good standing, as the case may be, would not, individually or
in the aggregate, have or reasonably be expected to result in a Material Adverse
Effect.

(c) Authorization; Enforcement. The Company has the requisite corporate
authority to enter into and to consummate the transactions contemplated by each
of the Transaction Documents to which it is a party and otherwise to carry out
its obligations hereunder and thereunder. The execution and delivery of each of
the Transaction Documents to which it is a party by the Company and the
consummation by it of the transactions contemplated hereby and thereby have been
duly authorized by all necessary corporate action on the part of the Company and
no further consent or action is required by the Company, its Board of Directors
or its stockholders. Each of the Transaction Documents to which it is a party
has been (or upon delivery will be) duly executed by the Company and is, or when
delivered in accordance with the terms hereof, will constitute, the valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, except as may be limited by (i) applicable bankruptcy,
insolvency, reorganization or other laws of general application relating to or
affecting the enforcement of creditors rights generally, and (ii) the effect of
rules of law governing the availability of specific performance and other
equitable remedies.

(d) No Conflicts. The execution, delivery and performance of the Transaction
Documents to which it is a party by the Company and the consummation by the
Company of the transactions contemplated hereby and thereby do not, and will
not, (i) conflict with or violate any provision of the Company’s certificate or
articles of incorporation, bylaws or other organizational or charter documents,
(ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, or give to others any

 

-7-



--------------------------------------------------------------------------------

rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any Material Contract to which the Company is
a party or by which any property or asset of the Company is bound, or affected,
except to the extent that such conflict, default, termination, amendment,
acceleration or cancellation right would not reasonably be expected to have a
Material Adverse Effect, or (iii) result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which the Company is subject (including,
assuming the accuracy of the representations and warranties of the Investors set
forth in Section 3.2 hereof, federal and state securities laws and regulations
and the rules and regulations of any self-regulatory organization to which the
Company or its securities are subject, including all applicable Trading
Markets), or by which any property or asset of the Company is bound or affected,
except to the extent that such violation would not reasonably be expected to
have a Material Adverse Effect.

(e) The Securities. The Securities (including Warrant Shares) are duly
authorized and, when issued and paid for in accordance with the Transaction
Documents, will be duly and validly issued, fully paid and nonassessable, free
and clear of all Liens and will not be subject to preemptive or similar rights
of stockholders (other than those imposed by the Investors). The Company has
reserved from its duly authorized capital stock the maximum number of shares of
Common Stock issuable upon exercise of the Warrants, without taking into account
any limitations on exercise of the Warrants. The offer, issuance and sale of the
Common Shares, the Warrants and the Warrant Shares to the Investors pursuant to
the Agreement, and in the case of the Warrant Shares, pursuant to the Warrants,
respectively, are exempt from the registration requirements of the Securities
Act.

(f) Capitalization. The aggregate number of shares and type of all authorized,
issued and outstanding classes of capital stock, options and other securities of
the Company (whether or not presently convertible into or exercisable or
exchangeable for shares of capital stock of the Company) is set forth in
Schedule 3.1(f) hereto. All outstanding shares of capital stock are duly
authorized, validly issued, fully paid and nonassessable and have been issued in
compliance in all material respects with all applicable securities laws. Except
as disclosed in the SEC Reports, the Company did not have outstanding at May 29,
2012 any other options, warrants, script rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exercisable or exchangeable for, or entered into
any agreement giving any Person any right to subscribe for or acquire, any
shares of Common Stock, or securities or rights convertible or exchangeable into
shares of Common Stock, that have not been effectively waived. Except for
customary adjustments as a result of stock dividends, stock splits, combinations
of shares, reorganizations, recapitalizations, reclassifications or other
similar events, there are no anti-dilution or price adjustment provisions
contained in any security issued by the Company (or in any agreement providing
rights to security holders) and the issuance and sale of the Securities will not
obligate the Company to issue shares of Common Stock or other securities to any
Person (other than the Investors) and will not result in a right of any holder
of securities to adjust the exercise, conversion, exchange or reset price under
such securities. To the Company’s Knowledge, except as disclosed in the SEC
Reports and any Schedules filed with the SEC pursuant to Rule 13d-1 of the
Exchange Act by reporting persons, no Person or group of related Persons
beneficially owns (as determined pursuant to Rule 13d-3 under the Exchange Act),
or has the right to acquire, by agreement with or by obligation binding upon the
Company, beneficial ownership of in excess of 5% of the outstanding Common
Stock.

 

-8-



--------------------------------------------------------------------------------

(g) SEC Reports. The Company has filed all reports required to be filed by it
under the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof on
a timely basis or has received a valid extension of such time of filing and has
filed any such SEC Reports prior to the expiration of any such extension and has
filed all reports required to be filed by it under the Exchange Act, including
pursuant to Section 13(a) or 15(d) thereof, for the 12 months preceding the date
hereof. Such reports required to be filed by the Company under the Exchange Act,
including pursuant to Section 13(a) or 15(d) thereof, together with any
materials filed or furnished by the Company under the Exchange Act, whether or
not any such reports were required being collectively referred to herein as the
“SEC Reports” and, together with this Agreement and the Schedules to this
Agreement, the “Disclosure Materials”. As of their respective dates, the SEC
Reports filed by the Company complied in all material respects with the
requirements of the Securities Act and the Exchange Act and the rules and
regulations of the SEC promulgated thereunder, and none of the SEC Reports, when
filed by the Company, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. The financial statements of the Company
included in the SEC Reports comply in all material respects with applicable
accounting requirements and the rules and regulations of the SEC with respect
thereto as in effect at the time of filing. Such financial statements have been
prepared in accordance with United States generally accepted accounting
principles applied on a consistent basis during the periods involved (“GAAP”),
except as may be otherwise specified in such financial statements, the notes
thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP or may be condensed or summary statements, and fairly
present in all material respects the consolidated financial position of the
Company as of and for the dates thereof and the results of operations and cash
flows for the periods then ended, subject, in the case of unaudited statements,
to normal, year-end audit adjustments. All material agreements to which the
Company is a party or to which the property or assets of the Company are subject
are included as part of or identified in the SEC Reports, to the extent such
agreements are required to be included or identified pursuant to the rules and
regulations of the SEC. There are no material off-balance sheet arrangements (as
defined in Regulation S-K under the Act, Item 303(a)(4)(ii)) or any other
relationships with unconsolidated entities or other persons, that may have a
material current or, to the Company’s Knowledge, material future effect on the
Company’s financial condition, results of operations, liquidity, capital
expenditures, capital resources or significant components of revenue or
expenses.

(h) Financial Statements. Since the date of the latest audited financial
statements included within the SEC Reports, except as disclosed in the SEC
Reports, (i) there has been no event, occurrence or development that,
individually or in the aggregate, has had or that would result in a Material
Adverse Effect, (ii) the Company has not incurred any material liabilities other
than (A) trade payables and accrued expenses incurred in the ordinary course of
business consistent with past practice and (B) liabilities not required to be
reflected in the Company’s financial statements pursuant to GAAP or required to
be disclosed in filings made with the SEC, (iii) the Company has not altered its
method of accounting or the changed its auditors, except as disclosed in its SEC
Reports, (iv) the Company has not declared or made any

 

-9-



--------------------------------------------------------------------------------

dividend or distribution of cash or other property to its stockholders, in their
capacities as such, or purchased, redeemed or made any agreements to purchase or
redeem any shares of its capital stock (except for repurchases by the Company of
shares of capital stock held by employees, officers, directors, or consultants
pursuant to an option of the Company to repurchase such shares upon the
termination of employment or services), and (v) the Company has not issued any
equity securities to any officer, director or Affiliate, except pursuant to
existing Company stock-based plans. The Company has not taken any steps to seek
protection pursuant to any bankruptcy law nor, to the Company’s Knowledge, any
of its creditors intend to initiate involuntary bankruptcy proceedings.

(i) Absence of Litigation. Except as disclosed in the SEC Reports, there is no
action, suit, claim, or Proceeding, or, to the Company’s Knowledge, inquiry or
investigation, before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the Company’s Knowledge,
threatened in writing against or affecting the Company that, individually or in
the aggregate, would reasonably be expected to result in a Material Adverse
Effect.

(j) Compliance. The Company (i) is not in default under or in violation of (and
no event has occurred that has not been waived that, with notice or lapse of
time or both, would result in a default by the Company), nor has the Company
received written notice of a claim that it is in default under or that it is in
violation of, any Material Contract to which it is a party or by which it or any
of its properties is bound (whether or not such default or violation has been
waived), (ii) is in violation of any order of any court, arbitrator or
governmental body, or (iii) is or has been in violation of any statute, rule or
regulation of any governmental authority, except in each case such violation or
default would not reasonably be expected to have or result in a Material Adverse
Effect.

(k) Title to Assets. The Company has good and marketable title to all property
(whether real or personal) described in the SEC Reports, in each case free and
clear of all material liens, claims, security interests, other encumbrances or
defects except such as are described in the SEC Reports. The property held under
lease by the Company is held by it under valid, subsisting and enforceable
leases with only such exceptions with respect to any particular lease as do not
interfere in any material respect with the conduct of the business of the
Company.

(l) No General Solicitation; Placement Agent’s Fees. Neither the Company nor any
Person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D) in
connection with the offer or sale of the Securities. The Company shall be
responsible for the payment of any placement agent’s fees, financial advisory
fees, or brokers’ commission (other than for persons engaged by any Investor or
its investment advisor) relating to or arising out of the issuance of the
Securities pursuant to this Agreement. The Company shall pay, and hold each
Investor harmless against, any liability, loss or expense (including, without
limitation, reasonable attorney’s fees and out-of-pocket expenses) arising in
connection with any such claim for fees arising out of the issuance of the
Securities pursuant to this Agreement. The Company acknowledges that it has
engaged Cowen and Company, LLC as its lead placement agent (the “Agent”) in
connection with the sale of the Securities. Other than the Agent and JMP
Securities, Inc., the Company has not engaged any placement agent or other agent
in connection with the sale of the Securities.

 

-10-



--------------------------------------------------------------------------------

(m) Private Placement. Assuming the accuracy of the Investors’ representations
and warranties set forth in Section 3.2, neither the Company nor any Person
acting on the Company’s behalf has, directly or indirectly, at any time within
the past six months, made any offer or sale of any security or solicitation of
any offer to buy any security under circumstances that would (i) eliminate the
availability of the exemption from registration under Regulation D under the
Securities Act in connection with the offer and sale by the Company of the
Securities as contemplated hereby or (ii) cause the offering of the Securities
pursuant to the Transaction Documents to be integrated with prior offerings by
the Company for purposes of any applicable law, regulation or stockholder
approval provisions, including, without limitation, under the rules and
regulations of any Trading Market. The sale and issuance of the Securities
hereunder does not contravene the rules and regulation of any applicable Trading
Market on which the Common Stock is listed or quoted.

(n) Investment Act. The Company is not required to be registered as, and is not
an Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

(o) Form S-3 Eligibility. The Company is eligible to register the Common Shares
and the Warrant Shares for resale by the Investors using Form S-3 promulgated
under the Securities Act.

(p) Listing and Maintenance Requirements. The Company has not received notice
(written or oral) from any Trading Market on which the Common Stock is or has
been listed or quoted to the effect that the Company is not in compliance with
the listing or maintenance requirements of such Trading Market. The Company is
in compliance with all such listing and maintenance requirements.

(q) Registration Rights. Except as described in the SEC Reports, the Company has
not granted or agreed to grant to any Person any rights (including “piggy-back”
registration rights) to have any securities of the Company registered with the
SEC or any other governmental authority that have not been satisfied or waived.

(r) Application of Takeover Protections. There is no control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision under the Company’s charter
documents or the laws of its state of incorporation that is or could become
applicable to any of the Investors as a result of the Investors and the Company
fulfilling their obligations or exercising their rights under the Transaction
Documents, including, without limitation, as a result of the Company’s issuance
of the Securities and the Investors’ ownership of the Securities.

(s) Acknowledgment Regarding Investors’ Purchase of Securities. Based upon the
assumption that the transactions contemplated by this Agreement are consummated
in all material respects in conformity with the Transaction Documents, the
Company acknowledges and agrees that each of the Investors (other than Excluded
Investors) is acting solely in the capacity of an arm’s length purchaser with
respect to the Transaction Documents and the transactions contemplated hereby
and thereby. The Company further acknowledges that no Investor (other than
Excluded Investors) is acting as a financial advisor or fiduciary of the

 

-11-



--------------------------------------------------------------------------------

Company (or in any similar capacity) with respect to this Agreement and the
transactions contemplated hereby and any advice given by any Investor (other
than Excluded Investors) or any of their respective representatives or agents in
connection with the Transaction Documents and the transactions contemplated
hereby and thereby is merely incidental to the Investors’ purchase of the
Securities. The Company further represents to each Investor that the Company’s
decision to enter into this Agreement has been based solely on the independent
evaluation of the transactions contemplated hereby by the Company and its
representatives.

(t) Intellectual Property. Except as described in the SEC Reports, the Company
owns, possesses, or can acquire on reasonable terms, all Intellectual Property
necessary for the conduct of the Company’s business as now conducted or as
described in the SEC Reports to be conducted, except as such failure to own,
possess, or acquire such rights would not result in a Material Adverse Effect.
Furthermore, (A) to the Company’s Knowledge, there is no infringement,
misappropriation or violation by third parties of any such Intellectual
Property, except as such infringement, misappropriation or violation would not
result in a Material Adverse Effect; (B) there is no pending or, to the
Company’s Knowledge, threatened, action, suit, proceeding or claim by others
challenging the Company’s rights in or to any such Intellectual Property;
(C) the Intellectual Property owned by the Company, and to the Company’s
Knowledge, the Intellectual Property licensed to the Company, has not been
adjudged invalid or unenforceable, in whole or in part, and there is no pending
or threatened action, suit, proceeding or claim by others challenging the
validity or scope of any such Intellectual Property; (D) there is no pending or,
to the Company’s Knowledge, threatened action, suit, proceeding or claim by
others that the Company infringes, misappropriates or otherwise violates any
Intellectual Property or other proprietary rights of others, the Company has not
received any written notice of such claim; and (E) to the Company’s Knowledge,
no employee of the Company is in or has ever been in violation of any term of
any employment contract, patent disclosure agreement, invention assignment
agreement, non-competition agreement, non-solicitation agreement, nondisclosure
agreement or any restrictive covenant to or with a former employer where the
basis of such violation relates to such employee’s employment with the Company
or actions undertaken by the employee while employed with the Company, except as
such violation would not result in a Material Adverse Effect. “Intellectual
Property” shall mean all patents, patent applications, trade and service marks,
trade and service mark registrations, trade names, copyrights, licenses,
inventions, trade secrets, domain names, technology, know-how and other
intellectual property.

(u) Regulatory Permits. The Company possesses all certificates, authorizations
and permits issued by the appropriate federal, state, local or foreign
regulatory authorities necessary to conduct their respective businesses as
presently conducted and described in the SEC Reports (“Material Permits”),
except where the failure to possess such permits does not, individually or in
the aggregate, have or reasonably be expected to result in a Material Adverse
Effect, and the Company has not received any written notice of proceedings
relating to the revocation or modification of any Material Permit.

(v) Transactions With Affiliates and Employees. Except as set forth or
incorporated by reference in the Company’s SEC Reports, none of the officers,
directors or employees of the Company is presently a party to any transaction
that would be required to be reported on Form 10-K with the Company (other than
for ordinary course services as employees,

 

-12-



--------------------------------------------------------------------------------

officers or directors), including any contract, agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any
such officer, director or employee or, to the Company’s Knowledge, any
corporation, partnership, trust or other entity in which any such officer,
director, or employee has a substantial interest or is an officer, director,
trustee or partner.

(w) Internal Accounting Controls. The Company maintains a system of internal
accounting controls sufficient to provide reasonable assurances that
(i) transactions are executed in accordance with management’s general or
specific authorization; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles in the United States and to maintain accountability for
assets; (iii) access to assets is permitted only in accordance with management’s
general or specific authorization; and (iv) the recorded accountability for
assets is compared with existing assets at reasonable intervals and appropriate
action is taken with respect to any differences. Except as disclosed in the SEC
Reports, the Company’s internal control over financial reporting is effective
and none of the Company, its board of directors and audit committee is aware of
any “significant deficiencies” or “material weaknesses” (each as defined by the
Public Company Accounting Oversight Board) in its internal control over
financial reporting, or any fraud, whether or not material, that involves
management or other employees of the Company who have a significant role in the
Company’s internal controls; and since the end of the latest audited fiscal
year, there has been no change in the Company’s internal control over financial
reporting (whether or not remediated) that has materially affected, or is
reasonably likely to materially affect, the Company’s internal control over
financial reporting. The Company’s board of directors has, subject to the
exceptions, cure periods and the phase-in periods specified in the applicable
NASDAQ Marketplace Rules (“Exchange Rules”) and the Exchange Act and rules and
regulations of the Commission thereunder, validly appointed an audit committee
to oversee internal accounting controls whose composition satisfies the
applicable requirements of the Exchange Rules and the Company’s board of
directors and/or the audit committee has adopted a charter that satisfies the
requirements of the Exchange Rules.

(x) Disclosure Controls and Procedures. The Company maintains disclosure
controls and procedures (as such term is defined in Rule 13a-15 of the General
Rules and Regulations under the Exchange Act) that comply with the requirements
of the Exchange Act; such disclosure controls and procedures have been designed
to ensure that information required to be disclosed by the Company is
accumulated and communicated to the Company’s management, including the
Company’s principal executive officer and principal financial officer by others
within those entities, such disclosure controls and procedures are effective.

(y) Sarbanes-Oxley Act. The Company is in compliance with any and all applicable
requirements of the Sarbanes-Oxley Act of 2002 that are effective as of the date
hereof, and any and all applicable rules and regulations promulgated by the SEC
thereunder that are effective as of the date hereof.

(z) Foreign Corrupt Practices. Neither the Company nor, to the Company’s
Knowledge, any director, officer, agent, employee or other Person acting on
behalf of the Company has, in the course of its actions for, or on behalf of,
the Company (i) used any

 

-13-



--------------------------------------------------------------------------------

corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expenses relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended; or
(iv) made any unlawful bribe, rebate, payoff, influence payment, kickback or
other unlawful payment to any foreign or domestic government official or
employee.

(aa) Employee Relations. The Company is not a party to any collective bargaining
agreement or employs any member of a union. The Company believes that its
relations with its employees are as disclosed in the SEC Reports. Except as
disclosed in the SEC Reports, during the period covered by the SEC Reports, no
executive officer of the Company (as defined in Rule 501(f) of the Securities
Act) has notified the Company that such officer intends to leave the Company or
otherwise terminate such officer’s employment with the Company. To the Company’s
Knowledge, no executive officer of the Company is in violation of any material
term of any employment contract, confidentiality, disclosure or proprietary
information agreement, non-competition agreement, or any other contract or
agreement or any restrictive covenant, and the continued employment of each such
executive officer does not subject the Company to any liability with respect to
any of the foregoing matters.

(bb) Labor Matters. The Company is in compliance in all material respects with
all federal, state, local and foreign laws and regulations respecting labor,
employment and employment practices and benefits, terms and conditions of
employment and wages and hours, except where failure to be in compliance would
not, either individually or in the aggregate, reasonably be expected to result
in a Material Adverse Effect.

(cc) Environmental Laws. Except as disclosed in the SEC Reports, the Company is
not in violation of any statute, any rule, regulation, decision or order of any
Governmental Authority or any court, domestic or foreign, relating to the use,
disposal or release of hazardous or toxic substances or relating to the
protection or restoration of the environment or human exposure to hazardous or
toxic substances (collectively, “Environmental Laws”), owns or operates any real
property contaminated with any substance that is subject to any environmental
laws, is liable for any off-site disposal or contamination pursuant to any
environmental laws, or is subject to any claim relating to any environmental
laws, which violation, contamination, liability or claim would individually or
in the aggregate, have a Material Adverse Effect; and the Company is not aware
of any pending investigation which could reasonably be expected to lead to such
a claim.

(dd) Tax Status. The Company has filed all federal, state, local and foreign
income and franchise tax returns required to be filed, and are not in default in
the payment of any taxes which were payable pursuant to said returns or any
assessments with respect thereto, other than (A) those currently payable without
penalty or interest, or (B) which the Company is contesting in good faith,
except where a failure to so pay or file would not have a Material Adverse
Effect. There is no pending dispute with any taxing authority relating to any of
such returns, and to the Company’s Knowledge, there is no proposed liability for
any tax to be imposed upon the properties or assets of the Company for which
there is not an adequate reserve reflected in the Company’s financial statements
included in the SEC Reports.

 

-14-



--------------------------------------------------------------------------------

(ee) Manufacturing Practice. To the Company’s Knowledge, and except as would
not, individually or in the aggregate, have a Material Adverse Effect, the
Company’s manufacturing facilities and operations are in compliance with
applicable regulations of the U.S. Food and Drug Administration (the “FDA”),
including current Good Manufacturing Practices. Except as would not,
individually or in the aggregate, have a Material Adverse Effect, the Company is
in compliance in all material respects with all applicable rules and regulations
of the FDA.

(ff) Shell Company Status. The Company is not, and has never been, an issuer
identified in Rule 144(i)(1).

3.2 Representations, Warranties and Covenants of the Investors. Each Investor
hereby, as to itself only and for no other Investor, represents, warrants and
covenants to the Company and the Agent as follows:

(a) Organization; Authority. Such Investor is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate, partnership or other power and
authority to enter into and to consummate the transactions contemplated by the
Transaction Documents and otherwise to carry out its obligations hereunder and
thereunder. The purchase by such Investor of the Securities hereunder has been
duly authorized by all necessary corporate, partnership or other action on the
part of such Investor. This Agreement has been duly executed and delivered by
such Investor and constitutes the valid and binding obligation of such Investor,
enforceable against it in accordance with its terms, except as may be limited by
(i) applicable bankruptcy, insolvency, reorganization or other laws of general
application relating to or affecting the enforcement of creditors rights
generally, and (ii) the effect of rules of law governing the availability of
specific performance and other equitable remedies.

(b) No Public Sale or Distribution. Such Investor is (i) acquiring the Common
Shares and the Warrants and (ii) upon exercise of the Warrants will acquire the
Warrant Shares issuable upon exercise thereof, in the ordinary course of
business for its own account and not with a view towards, or for resale in
connection with, the public sale or distribution thereof, except pursuant to
sales registered under the Securities Act or under an exemption from such
registration and in compliance with applicable federal and state securities
laws, and such Investor does not have a present arrangement to effect any
distribution of the Securities to or through any person or entity; provided,
however, that by making the representations herein, such Investor does not agree
to hold any of the Securities for any minimum or other specific term and
reserves the right to dispose of the Securities at any time in accordance with
or pursuant to a registration statement or an exemption under the Securities Act
and pursuant to the applicable terms of the Transaction Documents.

(c) Investor Status. At the time such Investor was offered the Securities, it
was, and at the date hereof it is, an “accredited investor” as defined in Rule
501(a) under the Securities Act. Such Investor is not a registered broker dealer
registered under Section 15(a) of the Exchange Act, or a member of the Financial
Industry Regulatory Authority, Inc (“FINRA”) or an entity engaged in the
business of being a broker dealer. Except as otherwise disclosed in writing to
the Company on Exhibit B-2 (attached hereto) on or prior to the date of this

 

-15-



--------------------------------------------------------------------------------

Agreement, such Investor is not affiliated with any broker dealer registered
under Section 15(a) of the Exchange Act, or a member of FINRA or an entity
engaged in the business of being a broker dealer.

(d) Experience of Such Investor. Such Investor, either alone or together with
its representatives has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment. Such Investor understands that it must bear
the economic risk of this investment in the Securities indefinitely, and is able
to bear such risk and is able to afford a complete loss of such investment.

(e) Access to Information. Such Investor acknowledges that it has reviewed the
Disclosure Materials and has been afforded: (i) the opportunity to ask such
questions as it has deemed necessary of, and to receive answers from, the
Company and its representatives concerning the terms and conditions of the
offering of the Securities and the merits and risks of investing in the
Securities; (ii) access to information (other than material non-public
information) about the Company and its respective financial condition, results
of operations, business, properties, management and prospects sufficient to
enable it to evaluate its investment; and (iii) the opportunity to obtain such
additional information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to the investment. Neither such inquiries nor any other
investigation conducted by or on behalf of such Investor or its representatives
or counsel shall modify, amend or affect such Investor’s right to rely on the
truth, accuracy and completeness of the Disclosure Materials and the Company’s
representations and warranties contained in the Transaction Documents. Such
Investor acknowledges that either it has access to the SEC Reports or has
received copies of the SEC Reports.

(f) General Solicitation. Such Investor is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media, broadcast
over television or radio, disseminated over the Internet or presented at any
seminar or, to its knowledge, any other general solicitation or general
advertisement.

(g) No Governmental Review. Such Investor understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

(h) No Conflicts. The execution, delivery and performance by such Investor of
this Agreement and the consummation by such Investor of the transactions
contemplated hereby will not (i) result in a violation of the organizational
documents of such Investor or (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which such Investor
is a party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws) applicable to
such Investor, except in the case of clauses (ii) and (iii) above, for such that
are not material and do not otherwise affect the ability of such Investor to
consummate the transactions contemplated hereby.

 

-16-



--------------------------------------------------------------------------------

(i) Prohibited Transactions. No Investor, directly or indirectly, and no Person
acting on behalf of or pursuant to any understanding with any Investor, has
engaged in any purchases or sales of any securities, including any derivatives,
of the Company (including, without limitation, any Short Sales involving any of
the Company’s securities) (a “Transaction”) since the time that such Investor
was first contacted by the Company, the Agent or any other Person regarding an
investment in the Company. Such Investor covenants that neither it nor any
Person acting on its behalf or pursuant to any understanding with such Investor
will engage, directly or indirectly, in any Transactions prior to the time the
transactions contemplated by this Agreement are publicly disclosed. “Short
Sales” include, without limitation, all “short sales” as defined in Rule 200
promulgated under Regulation SHO under the Exchange Act and all types of direct
and indirect stock pledges, forward sale contracts, options, puts, calls, short
sales, swaps, derivatives and similar arrangements (including on a total return
basis), and sales and other transactions through non-U.S. broker-dealers or
foreign regulated brokers. Other than to other Persons party to this Agreement,
such Investor has maintained the confidentiality of all disclosures made to it
in connection with this transaction (including the existence and terms of this
transaction).

(j) Restricted Securities. The Investors understand that the Securities are
characterized as “restricted securities” under the U.S. federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the Securities Act only
in certain limited circumstances.

(k) Legends. It is understood that, except as provided in Section 4.1(b) of this
Agreement, certificates evidencing such Securities shall bear the legend set
forth in Section 4.1(b).

(l) No Legal, Tax or Investment Advice. Such Investor understands that nothing
in this Agreement or any other materials presented by or on behalf of the
Company to the Investor in connection with the purchase of the Securities
constitutes legal, tax or investment advice. Such Investor has consulted such
legal, tax and investment advisors as it, in its sole discretion, has deemed
necessary or appropriate in connection with its purchase of the Securities. Such
Investor understands that the Agent has acted solely as the agent of the Company
in this placement of the Securities and not to the Investor, and that the Agent
makes no representation or warranty with regard to the merits of this
transaction or as to the accuracy of any information such Investor may have
received in connection therewith. Such Investor acknowledges that he has not
relied on any information or advice furnished by or on behalf of the Agent.

(m) Brokers and Finders. No Person will have, as a result of the transactions
contemplated by this Agreement, any valid right, interest or claim against or
upon the Company or any Investor for any commission, fee or other compensation
pursuant to any agreement, arrangement or understanding entered into by or on
behalf of the Investor.

 

-17-



--------------------------------------------------------------------------------

(n) Reliance on Exemptions. Such Investor understands that the Securities being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and such Investor’s
compliance with, the representations, warranties, agreements, acknowledgements
and understandings of such Investor set forth herein in order to determine the
availability of such exemptions and the eligibility of such Investor to acquire
the Securities.

(o) Regulation M. Such Investor is aware that the anti-manipulation rules of
Regulation M under the Exchange Act may apply to sales of Common Stock and other
activities with respect to the Common Stock by the Investors.

(p) Beneficial Ownership. Assuming the accuracy of the Company’s representation
in Section 3.1(f) hereof and assuming that no additional shares of capital stock
have been issued by the Company since January 31, 2012, the purchase by such
Investor of the Shares and Warrants hereunder will not result in such Investor
(individually or together with any other Person with whom such Investor has
identified, or will have identified, itself as part of a “group” in a public
filing made with the SEC involving the Company’s securities) acquiring, or
obtaining the right to acquire, in excess of 19.99% of the outstanding shares of
Common Stock or the voting power of the Company on a post-transaction basis that
assumes that the Closing shall have occurred. Such Investor does not presently
intend to, alone or together with others, make a public filing with the SEC to
disclose that it has (or that it together with such other Persons have)
acquired, or obtained the right to acquire, as a result of the purchase by such
Investor of the Shares and Warrants hereunder (when added to any other
securities of the Company that it or they then own or have the right to
acquire), in excess of 19.99% of the outstanding shares of Common Stock or the
voting power of the Company on a post-transaction basis that assumes that the
Closing has occurred.

(q) Residency. Such Investor’s principal executive offices are in the
jurisdiction set forth immediately below Investor’s name on the applicable
signature page attached hereto.

ARTICLE IV

OTHER AGREEMENTS OF THE PARTIES

4.1 Transfer Restrictions.

(a) The Investors covenant that the Securities will only be disposed of pursuant
to an effective registration statement under, and in compliance with the
requirements of, the Securities Act or pursuant to an available exemption from
the registration requirements of the Securities Act, and in compliance with any
applicable state securities laws. In connection with any transfer of Securities
other than pursuant to an effective registration statement or Rule 144, the
Company may require the transferor to provide to the Company an opinion of
counsel selected by the transferor, the form and substance of which opinion
shall be reasonably satisfactory to the Company, to the effect that such
transfer does not require registration under the Securities Act. Notwithstanding
the foregoing, the Company hereby consents to and agrees to register on the
books of the Company and with its Transfer Agent, without any such legal

 

-18-



--------------------------------------------------------------------------------

opinion, except to the extent that the Transfer Agent requests such legal
opinion, any transfer of Securities by an Investor to an Affiliate of such
Investor, provided that the transferee certifies to the Company that it is an
“accredited investor” as defined in Rule 501(a) under the Securities Act and
provided that such Affiliate does not request any removal of any existing
legends on any certificate evidencing the Securities.

(b) The Investors agree to the imprinting, until no longer required by this
Section 4.1(b), of the following legend on any certificate evidencing any of the
Securities:

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS AND, ACCORDINGLY, MAY
NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
AND IN COMPLIANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS.

In addition, if any Investor is an Affiliate of the Company, certificates
evidencing the Securities issued to such Investor shall bear a customary
“affiliates” legend.

The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Securities or issue such
unlegended Securities to such holder by electronic delivery at the applicable
balance account of The Depository Trust Company (“DTC”), if, unless otherwise
required by state securities laws, (i) such Securities are registered for resale
under the Securities Act, (ii) in connection with a sale, assignment or other
transfer, such holder provides the Company with an opinion of counsel, the form
and substance of which opinion shall be reasonably acceptable to the Company,
that the sale, assignment or transfer of the Securities may be made without
registration under the applicable requirements of the Securities Act or
(iii) such Securities are sold or transferred pursuant to Rule 144 (if the
transferor is not an Affiliate of the Company), or such Securities are eligible
for sale under Rule 144 without volume restriction.

If the Company shall fail for any reason or for no reason to issue to the holder
of the Securities within three (3) Trading Days after the holder has provided
reasonable evidence to the Company of the occurrence of any of (i) through
(iii) above (the date such evidence is provided to the Company, the “Removal
Date”), a certificate without such legend to the holder or to issue such
Securities to such holder by electronic delivery at the applicable balance
account at DTC (as defined below), and if on or after such Trading Day the
holder purchases (in an open market transaction or otherwise) Common Shares to
deliver in satisfaction of a sale by the holder of such Securities that the
holder anticipated receiving without legend from the Company (a “Buy-In”), then
the Company shall, within three (3) Business Days after the holder’s request and
in the holder’s discretion, either (i) pay cash to the holder in an amount equal
to the holder’s total

 

-19-



--------------------------------------------------------------------------------

purchase price (including brokerage commissions, if any) for the Common Shares
so purchased (the “Buy-In Price”), at which point the Company’s obligation to
deliver such unlegended Securities shall terminate, or (ii) promptly honor its
obligation to deliver to the holder such unlegended Securities as provided above
and pay cash to the holder in an amount equal to the excess (if any) of the
Buy-In Price over the product of (A) such number of Common Shares, times (B) the
Closing Price on the Removal Date.

(c) The Company will not object to and shall permit (except as prohibited by
law) an Investor to pledge or grant a security interest in some or all of the
Securities in connection with a bona fide margin agreement or other loan or
financing arrangement secured by the Securities, and if required under the terms
of such agreement, loan or arrangement, the Company will not object to and shall
permit (except as prohibited by law) such Investor to transfer pledged or
secured Securities to the pledgee or secured parties. Except as required by law,
such a pledge or transfer would not be subject to approval of the Company, no
legal opinion of the pledgee, secured party or pledgor shall be required in
connection therewith, and no notice shall be required of such pledge. Each
Investor acknowledges that the Company shall not be responsible for any pledges
relating to, or the grant of any security interest in, any of the Securities or
for any agreement, understanding or arrangement between any Investor and its
pledgee or secured party. Provided that the Company is in compliance with the
terms of this Section 4.1(c), the Company’s indemnification obligations pursuant
to Section 6.4 shall not extend to any Proceeding or Losses arising out of or
related to this Section 4.1(c).

4.2 Furnishing of Information. Until the date that any Investor owning Common
Shares, Warrants or Warrant Shares may sell all of them without restriction or
limitation under Rule 144 of the Securities Act (or any successor provision)
(including, without limitation, the requirement to be in compliance with Rule
144(c)(1)), the Company covenants to use commercially reasonable best efforts to
timely file all reports required to be filed by the Company after the date
hereof pursuant to the Exchange Act.

4.3 Integration. The Company shall not, and shall use commercially reasonably
efforts to ensure that no Affiliate thereof shall, sell, offer for sale or
solicit offers to buy or otherwise negotiate in respect of any security (as
defined in Section 2 of the Securities Act) that would be integrated with the
offer or sale of the Securities in a manner that would require the registration
under the Securities Act of the sale of the Securities to the Investors or that
would be integrated with the offer or sale of the Securities for purposes of the
rules and regulations of any Trading Market such that it would require
shareholder approval prior to the closing of such other transaction unless
shareholder approval is obtained before the closing of such subsequent
transaction.

4.4 Reservation of Securities. The Company shall maintain a reserve from its
duly authorized shares of Common Stock for issuance pursuant to the Transaction
Documents in such amount as may be required to fulfill its obligations to issue
such Shares under the Transaction Documents. In the event that at any time the
then authorized shares of Common Stock are insufficient for the Company to
satisfy its obligations to issue such Shares under the Transaction Documents,
the Company shall promptly take such actions as may be required to increase the
number of authorized shares, including obtaining the necessary stockholder
approval to amend its certificate of incorporation.

 

-20-



--------------------------------------------------------------------------------

4.5 Securities Laws Disclosure; Publicity. The Company shall, on or before 8:30
a.m., New York time, on the first Trading Day following execution of this
Agreement, issue a press release and file a Current Report on Form 8-K with the
SEC (the “8-K Filing”) describing all material terms of the transactions
contemplated by the Transaction Documents and including as exhibits to such
Current Report on Form 8-K the Transaction Documents and the form of Warrants in
the form required by the Exchange Act. Thereafter, the Company shall timely file
any filings and notices required by the SEC or applicable law with respect to
the transactions contemplated hereby and provide copies thereof to the Investors
promptly after filing. Except as herein provided, the Company shall not publicly
disclose the name of any Investor, or include the name of any Investor in any
press release without the prior written consent of such Investor, unless
otherwise required by law. The Company shall not, and shall cause each of its
officers, directors, employees and agents not to, provide any Investor with any
material nonpublic information regarding the Company from and after the issuance
of the above referenced press release without the express written consent of
such Investor, unless an Investor have executed a written agreement regarding
the confidentiality and use of such information.

4.6 Form D and Blue Sky. The Company agrees to file a Form D with respect to the
Securities as required under Regulation D. The Company, on or before the Closing
Date, shall take such action as the Company shall reasonably determine is
necessary in order to obtain an exemption for or to qualify the Securities for
sale to the Investors at the Closing pursuant to this Agreement under applicable
securities or “Blue Sky” laws of the states of the United States (or to obtain
an exemption from such qualification), and shall provide evidence of any such
action so taken to the Investors on or prior to the Closing Date. The Company
shall make all filings and reports relating to the offer and sale of the
Securities required under applicable securities or “Blue Sky” laws of the states
of the United States following the Closing Date.

4.7 Acknowledgement. Each Investor hereunder acknowledges its primary
responsibilities under the Securities Act and accordingly will not sell or
otherwise transfer the Warrants, Shares, the Warrant Shares or any interest
therein without complying with the requirements of the Securities Act. While the
Registration Statement remains effective, each Investor hereunder may sell the
Shares and Warrant Shares in accordance with the plan of distribution contained
in the Registration Statement (if it is selling such securities pursuant to the
Registration Statement) and, if it does so, it will comply therewith and with
the related prospectus delivery requirements unless an exemption therefrom is
available. Each Investor, severally and not jointly with the other Investors,
agrees that if it is notified by the Company in writing at any time that the
Registration Statement registering the resale of the Shares or the Warrant
Shares is not effective or that the prospectus included in such Registration
Statement no longer complies with the requirements of Section 10 of the
Securities Act, the Investor will refrain from selling such Shares and Warrant
Shares until such time as the Investor is notified by the Company that such
Registration Statement is effective or such prospectus is compliant with
Section 10 of the Exchange Act, unless such Investor is able to, and does, sell
such Shares or Warrant Shares pursuant to an available exemption from the
registration requirements of Section 5 of the Securities Act.

 

-21-



--------------------------------------------------------------------------------

ARTICLE V

CONDITIONS

5.1 Conditions Precedent to the Obligations of the Investors. The obligation of
each Investor to acquire Securities at the Closing is subject to the
satisfaction or waiver by such Investor, at or before the Closing, of each of
the following conditions:

(a) Representations and Warranties. The representations and warranties of the
Company contained herein shall be true and correct in all material respects
(except for those representations and warranties which are qualified by
materiality or Material Adverse Effect, which shall be true and correct in all
respects) as of the date when made and as of the Closing as though made on and
as of such date (except for representations and warranties that speak as of a
specific date, which shall be true and correct as of such specified date); and

(b) Performance. The Company and each other Investor shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by the Transaction Documents to be performed, satisfied
or complied with by it at or prior to the Closing.

5.2 Conditions Precedent to the Obligations of the Company. The obligation of
the Company to sell the Securities at the Closing is subject to the satisfaction
or waiver by the Company, at or before the Closing, of each of the following
conditions:

(a) Representations and Warranties. The representations and warranties of the
Investors contained herein shall be true and correct in all material respects
(except for those representations and warranties which are qualified by
materiality or Material Adverse Effect, which shall be true and correct in all
respects) as of the date when made and as of the Closing Date as though made on
and as of such date (except for representations and warranties that speak as of
a specific date, which shall be true and correct as of such specified date); and

(b) Performance. The Investors shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
the Transaction Documents to be performed, satisfied or complied with by the
Investors at or prior to the Closing.

ARTICLE VI

REGISTRATION RIGHTS

6.1 Registration Statement.

(a) As promptly as possible, and in any event on or prior to the Initial Filing
Date, the Company shall prepare and file with the SEC a Registration Statement
covering the resale of all Registrable Securities for an offering to be made on
a continuous basis pursuant to Rule 415. The Registration Statement shall be on
Form S-3 (except if the Company is not then eligible to register for resale the
Registrable Securities on Form S-3, in which case such registration shall be on
another appropriate form in accordance with the Securities Act and the Exchange
Act) and shall contain (except if otherwise requested by the SEC) the “Plan of
Distribution” in substantially the form attached hereto as Exhibit D. To the
extent the staff of

 

-22-



--------------------------------------------------------------------------------

the SEC does not permit all of the Registrable Securities to be registered on
the initial Registration Statement filed pursuant to this Section 6.1(a) (the
“Initial Registration Statement”) or for any other reason any Registrable
Securities are not then included in a Registration Statement filed under this
Agreement, the Company shall file additional Registration Statements (each an
“Additional Registration Statement”), as promptly as possible, and in any event
on or prior to the Additional Filing Date, successively trying to register on
each such Additional Registration Statement the maximum number of remaining
Registrable Securities until all of the Registrable Securities have been
registered with the SEC.

(b) The Company shall use its commercially reasonable best efforts to cause each
Registration Statement to be declared effective by the SEC as promptly as
possible after the filing thereof, but in any event prior to the applicable
Required Effectiveness Date, and shall use commercially reasonable best efforts
to keep the Registration Statement continuously effective under the Securities
Act until the earlier of (i) the date that all Registrable Securities covered by
such Registration Statement have been sold or can be sold publicly without
restriction or limitation under Rule 144 (including, without limitation, the
requirement to be in compliance with Rule 144(c)(1)) or (ii) the date that is
two (2) years following the Closing Date (the “Effectiveness Period”); provided
that, upon notification by the SEC that a Registration Statement will not be
reviewed or is no longer subject to further review and comments, the Company
shall request acceleration of such Registration Statement within five
(5) Trading Days after receipt of such notice and request that it becomes
effective on 4:00 p.m. New York City time on the Effective Dave and file a
prospectus supplement for any Registration Statement, whether or not required
under Rule 424 (or otherwise), by 9:00 a.m. New York City time the day after the
Effective Date.

(c) The Company shall notify the Investors in writing promptly (and in any event
within two Trading Days) after receiving notification from the SEC that a
Registration Statement has been declared effective.

(d) Should an Event (as defined below) occur, then upon the occurrence of such
Event, and on every monthly anniversary thereof until the applicable Event is
cured, the Company shall pay to each Investor an amount in cash, as liquidated
damages and not as a penalty, equal to one percent (1.0%) of the aggregate
Purchase Price of the Registrable Securities then held by the Investor;
provided, however, that the total amount of payments pursuant to this
Section 6.1(d) shall not exceed, when aggregated with all such payments paid to
all Investors, six percent (6%) of the aggregate Purchase Price hereunder. The
payments to which an Investor shall be entitled pursuant to this Section 6.1(d)
are referred to herein as “Event Payments.” Any Event Payments payable pursuant
to the terms hereof shall apply on a pro rated basis for any portion of a month
prior to the cure of an Event. In the event the Company fails to make Event
Payments in a timely manner, such Event Payments shall bear interest at the rate
of one percent (1.0%) per month (prorated for partial months) until paid in
full. All pro rated calculations made pursuant to this paragraph shall be based
upon the actual number of days in such pro rated month. The parties agree that
the Company will not be liable for liquidated damages under this Section 6.1(d)
with respect to (1) any Warrants or Warrant Shares (prior to their issuance),
(2) any period after the expiration of the Effectiveness Period, and (3) as to
any Registrable Securities which are not permitted by the SEC to be included in
a Registration Statement due solely to SEC Guidance from the time that it is
determined that such Registrable Securities are

 

-23-



--------------------------------------------------------------------------------

not permitted to be registered so long as not due to any action taken by the
Company to register shares that are not Registrable Securities. In such case,
the Event Payments shall be calculated to only apply to the percentage of
Registrable Securities which are permitted in accordance with SEC Guidance to be
included in such Registration Statement. In the event that the Company registers
some but not all of the Registrable Securities, the 1.0% of liquidated damages
referred to above for any monthly period shall be reduced to equal the
percentage determined by multiplying 1.0% by a fraction, the numerator of which
shall be the number of Registrable Securities for which there is not an
effective Registration Statement at such time and the denominator of which shall
be the number of Registrable Securities at such time. The Required Effectiveness
Date for a Registration Statement shall be extended without default or
liquidated damages hereunder in the event that the Company’s failure to obtain
the effectiveness of the Registration Statement on a timely basis results from
(i) the failure of an Investor to timely provide the Company with information
requested by the Company and necessary to complete the Registration Statement in
accordance with the requirements of the Securities Act (in which the Required
Effectiveness Date would be extended with respect to Registrable Securities held
by such Investor) or (ii) events or circumstances that are not in any way
attributable to the Company.

For such purposes, each of the following shall constitute an “Event”:

(i) the Initial Registration Statement or Additional Registration Statement, as
applicable, is not filed on or prior to the Initial Filing Date or the
Additional Filing Date, as the case may be, or a Registration Statement is not
declared effective on or prior to its Required Effectiveness Date; except as
provided for in Section 6.1(e) (the “Excluded Events”), after the Effective Date
of a Registration Statement, (A) an Investor is not permitted to sell
Registrable Securities under the Registration Statement (or a subsequent
Registration Statement filed in replacement thereof) for any reason (other than
the fault of such Investor ) for an aggregate of more than 20 consecutive
Trading Days or for more than an aggregate of 40 Trading Days in any 12-month
period (which need not be consecutive) or (B) such Registration Statement ceases
for any reason (including without limitation by reason of a stop order, or the
Company’s failure to update the Registration Statement), but excluding the
inability of any Investor to sell the Registrable Securities covered thereby due
to market conditions, to remain continuously effective as to all Registrable
Securities included in such Registration Statement; or

(ii) at any time during the period commencing from the six (6) month anniversary
of the Closing Date and ending at the termination of the Effectiveness Period,
if a Registration Statement is not available for the resale of all of the
Registrable Securities (other than the fault of such Investor or because all
Registrable Securities cannot be registered due to the SEC Guidance) and the
Company shall fail for any reason to satisfy the current public information
requirement under Rule 144(c).

(e) Notwithstanding anything in this Agreement to the contrary, the Company may,
by written notice to the Investors, suspend sales under a Registration Statement
after the Effective Date thereof and/or require that the Investors immediately
cease the sale of shares of Common Stock pursuant thereto and/or defer the
filing of any subsequent Registration Statement if the Company is engaged in a
material merger, acquisition or sale or any other pending development that the
Company believes may be material, and the Board of Directors determines

 

-24-



--------------------------------------------------------------------------------

in good faith, by appropriate resolutions, that, as a result of such activity,
(A) it would be materially detrimental to the Company (other than as relating
solely to the price of the Common Stock) to maintain a Registration Statement at
such time or (B) it is in the best interests of the Company to suspend sales
under such registration at such time. Upon receipt of such notice, each Investor
agrees to immediately discontinue any sales of Registrable Securities pursuant
to such registration until such Investor is advised in writing by the Company
that the current Prospectus or amended Prospectus, as applicable, may be used.
In no event, however, shall this right be exercised to suspend sales beyond the
period during which (in the good faith determination of the Company’s Board of
Directors) the failure to require such suspension would be materially
detrimental to the Company. The Company’s rights under this Section 6.1(e) may
be exercised for a period of no more than 20 Trading Days at a time and not more
than three times in any twelve-month period, without such suspension being
considered as part of an Event Payment determination. Immediately after the end
of any suspension period under this Section 6.1(e), the Company shall take all
necessary actions (including filing any required supplemental prospectus) to
restore the effectiveness of the applicable Registration Statement and the
ability of the Investors to publicly resell their Registrable Securities
pursuant to such effective Registration Statement.

(f) The Company shall not, from the date hereof until the Effective Date of the
Initial Registration Statement, prepare and file with the SEC a registration
statement relating to an offering for its own account or the account of others
under the Securities Act of any of its equity securities, other than any
registration statement or post-effective amendment to a registration statement
(or supplement thereto) relating to the Company’s employee benefit plans
registered on Form S-8 or, in connection with an acquisition, on Form S-4. For
the avoidance of doubt, the Company shall not be prohibited from preparing and
filing with the SEC a registration statement relating to an offering of Common
Stock by existing stockholders of the Company under the Securities Act pursuant
to the terms of registration rights held by such stockholders.

6.2 Registration Procedures. In connection with the Company’s registration
obligations hereunder, the Company shall:

(a) Not less than three Trading Days prior to the filing of a Registration
Statement or any related Prospectus or any amendment or supplement thereto,
furnish via email to those Investors or their counsels who have supplied the
Company with email addresses copies of all such documents proposed to be filed,
which documents (other than any document that is incorporated or deemed to be
incorporated by reference therein) will be subject to the review of such
Investors (it being acknowledged and agreed that if a Investor does not object
to or comment on the aforementioned documents within the two Trading Day period,
then the Investor shall be deemed to have consented to and approved the use of
such documents). The Company shall reflect in each such document when so filed
with the SEC such comments regarding the Investors and the plan of distribution
as the Investors may reasonably and promptly propose no later than two Trading
Days after the Investors have been so furnished with copies of such documents as
aforesaid.

(b) (i) Subject to Section 6.1(e), prepare and file with the SEC such
amendments, including post-effective amendments, to each Registration Statement
and the Prospectus used in connection therewith as may be necessary to keep the
Registration Statement

 

-25-



--------------------------------------------------------------------------------

continuously effective, as to the applicable Registrable Securities for the
Effectiveness Period and prepare and file with the SEC such additional
Registration Statements in order to register for resale under the Securities Act
all of the Registrable Securities; (ii) cause the related Prospectus to be
amended or supplemented by any required Prospectus supplement, and as so
supplemented or amended to be filed pursuant to Rule 424; and (iii) comply in
all material respects with the provisions of the Securities Act and the Exchange
Act with respect to the disposition of all Registrable Securities covered by the
Registration Statement during the applicable period in accordance with the
intended methods of disposition by the Investors thereof set forth in the
Registration Statement as so amended or in such Prospectus as so supplemented
provided, however, that, subject to applicable requirements, each Investor shall
be responsible for the delivery of the Prospectus to the Persons to whom such
Investor sells any of the Shares or the Warrant Shares (including in accordance
with Rule 172 under the Securities Act), and each Investor agrees to dispose of
Registrable Securities in compliance with the plan of distribution described in
the Registration Statement and otherwise in compliance with applicable federal
and state securities laws.

(c) Notify the Investors as promptly as reasonably possible, and if requested by
the Investors, confirm such notice in writing no later than two Trading Days
thereafter, of any of the following events: (i) the SEC notifies the Company
whether there will be a “review” of any Registration Statement; (ii) any
Registration Statement or any post-effective amendment is declared effective;
(iii) the SEC issues any stop order suspending the effectiveness of any
Registration Statement or initiates any Proceedings for that purpose; (iv) the
Company receives notice of any suspension of the qualification or exemption from
qualification of any Registrable Securities for sale in any jurisdiction, or the
initiation or threat of any Proceeding for such purpose; (v) the financial
statements included in any Registration Statement become ineligible for
inclusion therein.

(d) Use commercially reasonable best efforts to avoid the issuance of or, if
issued, obtain the withdrawal of (i) any order suspending the effectiveness of
any Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, as soon as possible.

(e) If requested by an Investor, provide such Investor, without charge, at least
one conformed copy of each Registration Statement and each amendment thereto,
including financial statements and schedules, and all exhibits to the extent
requested by such Person (including those previously furnished or incorporated
by reference) promptly after the filing of such documents with the SEC;
provided, that the Company shall have no obligation to provide any document
pursuant to this clause that is available on the SEC’s EDGAR system.

(f) Promptly deliver to each Investor, without charge, as many copies of the
Prospectus or Prospectuses (including each form of prospectus) and each
amendment or supplement thereto as such Persons may reasonably request. The
Company hereby consents to the use of such Prospectus and each amendment or
supplement thereto by each of the selling Investors in connection with the
offering and sale of the Registrable Securities covered by such Prospectus and
any amendment or supplement thereto to the extent permitted by federal and state
securities laws and regulations.

 

-26-



--------------------------------------------------------------------------------

(g) (i) In the time and manner required by each Trading Market on which the
Common Stock is listed, prepare and file with such Trading Market an additional
shares listing application covering all of the Registrable Securities; (ii) use
commercially reasonable best efforts to take all steps necessary to cause such
Registrable Securities to be approved for listing on each such Trading Market as
soon as possible thereafter; (iii) if requested by any Investor, provide to such
Investor evidence of such approval; and (iv) except as a result of the Excluded
Events, during the Effectiveness Period, maintain the listing of such
Registrable Securities on each such Trading Market or another Eligible Market.

(h) Prior to any resale of Registrable Securities by an Investor, use
commercially reasonable best efforts to register or qualify or cooperate with
the selling Investors in connection with the registration or qualification (or
exemption from such registration or qualification) of such Registrable
Securities for offer and sale under the securities or Blue Sky laws of such
jurisdictions within the United States as any Investor requests in writing, to
keep each such registration or qualification (or exemption therefrom) effective
for so long as required, but not to exceed the duration of the Effectiveness
Period, and to do any and all other acts or things reasonably necessary or
advisable to enable the disposition in such jurisdictions of the Registrable
Securities covered by a Registration Statement; provided, however, that the
Company shall not be obligated to file any general consent to service of process
or to qualify as a foreign corporation or as a dealer in securities in any
jurisdiction in which it is not so qualified or to subject itself to taxation in
respect of doing business in any jurisdiction in which it is not otherwise so
subject.

(i) If requested by the Investors, cooperate with the Investors to facilitate
the timely preparation and delivery of certificates representing Registrable
Securities to be delivered to a transferee pursuant to a Registration Statement,
which certificates shall be free, to the extent permitted by this Agreement and
under law, of all restrictive legends, and to enable such Registrable Securities
to be in such denominations and registered in such names as any such Investors
may reasonably request.

(j) Upon the occurrence of any event described in Section 6.2(c)(vi), as
promptly as reasonably possible, prepare a supplement or amendment, including a
post-effective amendment, to the Registration Statement or a supplement to the
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference, and file any other required document so that, as
thereafter delivered, neither the Registration Statement nor such Prospectus
will contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.

(k) It shall be a condition precedent to the obligations of the Company to
complete the registration pursuant to this Agreement with respect to the
Registrable Securities of any particular Investor (and, to the extent the breach
of such obligations would otherwise trigger an Event Payment set forth in
Section 6.1(c), to make such Event Payment) that such Investor furnish to the
Company the information specified in Exhibits B-1, B-2 and B-3 hereto and such
other information regarding itself, the Registrable Securities and other shares
of Common Stock held by it and the intended method of disposition of the
Registrable Securities held by it (if different from the Plan of Distribution
set forth on Exhibit D hereto) as shall be reasonably

 

-27-



--------------------------------------------------------------------------------

required to effect the registration of such Registrable Securities and shall
complete and execute such documents in connection with such registration as the
Company may reasonably request, except in the case of any such information
referred to in this paragraph, to the extent the failure to provide such
information does not materially affect the Company’s ability to comply with such
obligations.

(l) The Company shall comply with all applicable rules and regulations of the
SEC under the Securities Act and the Exchange Act, including, without
limitation, Rule 172 under the Securities Act, file any final Prospectus,
including any supplement or amendment thereof, with the SEC pursuant to Rule 424
under the Securities Act, promptly inform the Investors in writing if, at any
time during the Effectiveness Period, the Company does not satisfy the
conditions specified in Rule 172 and, as a result thereof, the Investors are
required to make available a Prospectus in connection with any disposition of
Registrable Securities and take such other actions as may be reasonably
necessary to facilitate the registration of the Registrable Securities
hereunder.

(m) Not identify any Investor as an underwriter without its prior written
consent in any public disclosure or filing with the SEC, the Trading Market or
any Eligible Market and any Investor being deemed an underwriter by the SEC
shall not relieve the Company of any obligations it has under this Agreement;
provided, however, that the foregoing shall not prohibit the Company from
including the disclosure found in the “Plan of Distribution” section attached
hereto as Exhibit D in the Registration Statement. In addition, and
notwithstanding anything to the contrary contained herein, if the Company has
received a comment by the SEC requiring an Investor to be named as an
underwriter in the Registration Statement (which notwithstanding the reasonable
best efforts of the Company is not withdrawn by the SEC) and such Investor
elects in writing not to be named as a selling stockholder in the Registration
Statement, the Investor shall not be entitled to any Event Payments with respect
to such Registration Statement.

6.3 Registration Expenses. The Company shall pay all fees and expenses incident
to the performance of or compliance with Article VI of this Agreement by the
Company, including without limitation (a) all registration and filing fees and
expenses, including without limitation those related to filings with the SEC,
any Trading Market, any required filing with FINRA by the Agent, and in
connection with applicable state securities or Blue Sky laws, (b) printing
expenses (including without limitation expenses of printing certificates for
Registrable Securities), (c) messenger, telephone and delivery expenses,
(d) fees and disbursements of counsel for the Company, (e) fees and expenses of
all other Persons retained by the Company in connection with the consummation of
the transactions contemplated by this Agreement, and (f) all listing fees to be
paid by the Company to the Trading Market.

6.4 Indemnification.

(a) Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless each Investor, the
officers, directors, partners, members, agents and employees of each of them,
each Person who controls any such Investor (within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act) and the officers,
directors, partners, members, agents and employees of each such

 

-28-



--------------------------------------------------------------------------------

controlling Person, to the fullest extent permitted by applicable law, from and
against any and all Losses, as incurred, arising out of or relating to any
violation or alleged violation by the Company of the Securities Act, the
Exchange Act, any other law, including, without limitation, any state securities
law, or any rule or regulation thereunder relating to the offfer or sale of the
Registrable Securities, any untrue or alleged untrue statement of a material
fact contained in the Registration Statement, any Prospectus or any form of
Company prospectus or in any amendment or supplement thereto or in any Company
preliminary prospectus, or arising out of or relating to any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein (in the case of any Prospectus or form of prospectus or
supplement thereto, in the light of the circumstances under which they were
made) not misleading, except to the extent, but only to the extent, that
(A) such untrue statements, alleged untrue statements, omissions or alleged
omissions are based solely upon information regarding such Investor furnished in
writing to the Company by such Investor for use therein, or to the extent that
such information relates to such Investor or such Investor’s proposed method of
distribution of Registrable Securities and was reviewed and expressly approved
by such Investor expressly for use in the Registration Statement, or (B) with
respect to any prospectus, if the untrue statement or omission of material fact
contained in such prospectus was corrected on a timely basis in the prospectus,
as then amended or supplemented, if such corrected prospectus was timely made
available by the Company to the Investor, and the Investor seeking indemnity
hereunder was advised in writing not to use the incorrect prospectus prior to
the use giving rise to Losses.

(b) Indemnification by Investors. Each Investor shall, severally and not
jointly, indemnify and hold harmless the Company, its directors, officers,
agents and employees, each Person who controls the Company (within the meaning
of Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, agents or employees of such controlling Persons, to the
fullest extent permitted by applicable law, from and against all Losses (as
determined by a court of competent jurisdiction in a final judgment not subject
to appeal or review) arising solely out of any untrue statement of a material
fact contained in the Registration Statement, any Prospectus, or any form of
prospectus, or in any amendment or supplement thereto, or arising out of or
relating to any omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case of any Prospectus or form
of prospectus or supplement thereto, in the light of the circumstances under
which they were made) not misleading, but only to the extent that such untrue
statement or omission is contained in any information so furnished by such
Investor in writing to the Company specifically for inclusion in such
Registration Statement or such Prospectus or to the extent that (i) such untrue
statements or omissions are based solely upon information regarding such
Investor furnished to the Company by such Investor in writing expressly for use
in the Registration Statement or Prospectus, or to the extent that such
information relates to such Investor or such Investor’s proposed method of
distribution of Registrable Securities and was reviewed and expressly approved
by such Investor expressly for use in the Registration Statement (it being
understood that the information provided by the Investor to the Company in
Exhibits B-1, B-2 and B-3 and the Plan of Distribution set forth on Exhibit D,
as the same may be modified by such Investor constitutes information reviewed
and expressly approved by such Investor in writing expressly for use in the
Registration Statement), such Prospectus or such form of Prospectus or in any
amendment or supplement thereto. In no event shall the liability of any selling
Investor hereunder be greater in amount than the dollar amount of the net
proceeds received by such Investor upon the sale of the Registrable Securities
giving rise to such indemnification obligation.

 

-29-



--------------------------------------------------------------------------------

(c) Conduct of Indemnification Proceedings. If any Proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall assume the defense thereof, including the employment of counsel
reasonably satisfactory to the Indemnified Party and the payment of all fees and
expenses incurred in connection with defense thereof; provided, that the failure
of any Indemnified Party to give such notice shall not relieve the Indemnifying
Party of its obligations or liabilities pursuant to this Agreement, except (and
only) to the extent that it shall be finally determined by a court of competent
jurisdiction (which determination is not subject to appeal or further review)
that such failure shall have proximately and materially adversely prejudiced the
Indemnifying Party.

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (i) the Indemnifying Party has agreed in writing to pay such fees and
expenses; or (ii) the Indemnifying Party shall have failed within 15 days of
receiving notification of a Proceeding from an Indemnified Party to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; (iii) any counsel engaged by the
applicable Indemnifying Party shall fail to timely commence or diligently
conduct the defense of any such claim and such failure has materially prejudiced
(or, in the reasonable judgment of the Indemnified Party, is in danger of
materially prejudicing) the outcome of the applicable claim; or (iv) such
Indemnified Party shall have been advised by counsel that a conflict of interest
is likely to or may exist between the applicable Indemnifying Party and
Indemnified Party or that there may be one or more different or additional
defenses, claims, counterclaims or causes of action available to such
Indemnified Party (in which case, if such Indemnified Party notifies the
Indemnifying Party in writing that it elects to employ separate counsel at the
expense of the Indemnifying Party, the Indemnifying Party shall not have the
right to assume the defense thereof and the reasonable fees and expenses of
separate counsel shall be at the expense of the Indemnifying Party). It being
understood, however, that the Indemnifying Party shall not, in connection with
any one such Proceeding (including separate Proceedings that have been or will
be consolidated before a single judge) be liable for the fees and expenses of
more than one separate firm of attorneys at any time for all Indemnified
Parties, which firm shall be appointed by a majority of the Indemnified Parties.
The Indemnifying Party shall not be liable for any settlement of any such
Proceeding effected without its written consent, which consent shall not be
unreasonably withheld. No Indemnifying Party shall, without the prior written
consent of the Indemnified Party, effect any settlement of any pending
Proceeding in respect of which any Indemnified Party is a party, unless such
settlement includes an unconditional release of such Indemnified Party from all
liability on claims that are the subject matter of such Proceeding.

All reasonable fees and expenses of the Indemnified Party (including reasonable
fees and expenses to the extent incurred in connection with investigating or
preparing to defend such Proceeding in a manner not inconsistent with this
Section) shall be paid to the Indemnified Party, as incurred, within 20 Trading
Days of written notice thereof to the Indemnifying Party

 

-30-



--------------------------------------------------------------------------------

(regardless of whether it is ultimately determined that an Indemnified Party is
not entitled to indemnification hereunder; provided, that the Indemnifying Party
may require such Indemnified Party to undertake to reimburse all such fees and
expenses to the extent it is finally judicially determined (not subject to
appeal) that such Indemnified Party is not entitled to indemnification
hereunder).

(d) Contribution. If a claim for indemnification under Section 6.4(a) or (b) is
unavailable to an Indemnified Party (by reason of public policy or otherwise),
then each Indemnifying Party, in lieu of indemnifying such Indemnified Party,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such Losses, in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party and Indemnified Party in connection
with the actions, statements or omissions that resulted in such Losses as well
as any other relevant equitable considerations. The relative fault of such
Indemnifying Party and Indemnified Party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission of a
material fact, has been taken or made by, or relates to information supplied by,
such Indemnifying Party or Indemnified Party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
action, statement or omission. The amount paid or payable by a party as a result
of any Losses shall be deemed to include, subject to the limitations set forth
in Section 6.4(c), any reasonable attorneys’ or other reasonable fees or
expenses incurred by such party in connection with any Proceeding to the extent
such party would have been indemnified for such fees or expenses if the
indemnification provided for in this Section was available to such party in
accordance with its terms.

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 6.4(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 6.4(d), no Investor shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the proceeds actually received by such Investor from the sale of the
Registrable Securities subject to the Proceeding exceeds the amount of any
damages that such Investor has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.

The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.

6.5 Dispositions. Each Investor agrees that it will comply with the prospectus
delivery requirements of the Securities Act as applicable to it in connection
with sales of Registrable Securities pursuant to the Registration Statement and
shall sell its Registrable Securities that it sells pursuant to the Registration
Statement in accordance with the Plan of Distribution set forth in the
Prospectus. Each Investor further agrees that, upon receipt of a notice from the
Company of the occurrence of any event of the kind described in
Section 6.2(c)(iv) or (v), such Investor will discontinue disposition of such
Registrable Securities under the Registration Statement until such Investor is
advised in writing by the Company that the use

 

-31-



--------------------------------------------------------------------------------

of the Prospectus, or amended Prospectus, as applicable, may be used. The
Company may provide appropriate stop orders to enforce the provisions of this
paragraph. Each Investor, severally and not jointly with the other Investors,
agrees that the removal of the restrictive legend from certificates representing
Securities as set forth in the Section 4.1 is predicated upon the Company’s
reliance that the Investor will comply with the provisions of this subsection.

6.6 No Piggyback on Registrations. Neither the Company nor any of its security
holders (other than the Investors in such capacity pursuant hereto and the Agent
for any placement agent warrants issued as compensation for this offering) may
include securities of the Company in the Registration Statement other than the
Registrable Securities.

ARTICLE VII

MISCELLANEOUS

7.1 Termination. This Agreement may be terminated by the Company or any
Investor, by written notice to the other parties, if the Closing has not been
consummated by the third Business Day following the date of this Agreement;
provided, however , that the right to terminate this Agreement under this
Section 7.1 shall not be available to any Person whose failure to comply with
its obligations under this Agreement has been the cause of or resulted in the
failure of the Closing to occur on or before such time, and provided further
that no such termination will affect the right of any party to sue for any
breach by the other party (or parties) and shall not affect any provisions
hereof that expressly survive termination in accordance with the terms hereof.

7.2 Fees and Expenses. Except as expressly set forth in the Transaction
Documents to the contrary, each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement. The Company shall pay all Transfer
Agent fees, stamp taxes and other taxes and duties levied in connection with the
sale and issuance of their applicable Securities.

7.3 Entire Agreement. The Transaction Documents, together with the Exhibits and
Schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules. At or
after the Closing, and without further consideration, the Company will execute
and deliver to the Investors such further documents as may be reasonably
requested in order to give practical effect to the intention of the parties
under the Transaction Documents.

7.4 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile or email at the facsimile
number or email address specified in this Section prior to 6:30 p.m. (New York
City time) on a Trading Day, (b) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile or
email at the facsimile number or email address specified in this Section on a
day that is not a Trading Day or later than 6:30 p.m. (New York City time) on
any Trading Day, (c) the Trading Day following the date of

 

-32-



--------------------------------------------------------------------------------

deposit with a nationally recognized overnight courier service, or (d) upon
actual receipt by the party to whom such notice is required to be given. The
addresses, facsimile numbers and email addresses for such notices and
communications are those set forth on the signature pages hereof, or such other
address or facsimile number as may be designated in writing hereafter, in the
same manner, by any such Person.

7.5 Amendments; Waivers. No provision of this Agreement may be waived or amended
except in a written instrument signed, by the Company and the Investors holding
the right to acquire at least sixty-one percent (61%) of the Registrable
Securities on a fully-diluted basis at the time of such amendment. No waiver of
any default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of either party to exercise
any right hereunder in any manner impair the exercise of any such right.

7.6 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

7.7 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Investors. Any Investor may assign its
rights under this Agreement to any Person to whom such Investor assigns or
transfers any Securities, provided (i) such transferor agrees in writing with
the transferee or assignee to assign such rights, and a copy of such agreement
is furnished to the Company after such assignment, (ii) the Company is furnished
with written notice of (x) the name and address of such transferee or assignee
and (y) the Registrable Securities with respect to which such registration
rights are being transferred or assigned, (iii) following such transfer or
assignment, the further disposition of such securities by the transferee or
assignee is restricted under the Securities Act and applicable state securities
laws, unless such disposition was made pursuant to an effective Registration
Statement or an exemption under Rule 144 under the Securities Act, (iv) such
transferee agrees in writing to be bound, with respect to the transferred
Securities, by the provisions hereof that apply to the “Investors” and (v) such
transfer shall have been made in accordance with the applicable requirements of
this Agreement and with all laws applicable thereto.

7.8 Persons Entitled to Benefit of Agreement. This Agreement shall inure to the
benefit of and be binding upon the Company and each Investor and their
respective successors and permitted assigns. Nothing expressed or mentioned in
this Agreement is intended or shall be construed to give any person, other than
those persons mentioned in the preceding sentence or otherwise explicitly
mentioned in this Agreement, any legal or equitable right, remedy or claim under
or in respect of this Agreement, or any provisions herein contained, this
Agreement and all conditions and provisions hereof being intended to be and
being for the sole and exclusive benefit of such persons and for the benefit of
no other person.

 

-33-



--------------------------------------------------------------------------------

7.9 Governing Law; Venue; Waiver of Jury Trial. ALL QUESTIONS CONCERNING THE
CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK. THE COMPANY AND INVESTORS HEREBY IRREVOCABLY SUBMIT TO THE NON-EXCLUSIVE
JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE CITY OF NEW YORK,
BOROUGH OF MANHATTAN FOR THE ADJUDICATION OF ANY DISPUTE BROUGHT BY THE COMPANY
OR ANY INVESTOR HEREUNDER, IN CONNECTION HEREWITH OR WITH ANY TRANSACTION
CONTEMPLATED HEREBY OR DISCUSSED HEREIN (INCLUDING WITH RESPECT TO THE
ENFORCEMENT OF ANY OF THE TRANSACTION DOCUMENTS), AND HEREBY IRREVOCABLY WAIVE,
AND AGREE NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING BROUGHT BY THE COMPANY
OR ANY INVESTOR, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION
OF ANY SUCH COURT, OR THAT SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER. EACH
PARTY HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO
PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY
THEREOF VIA REGISTERED OR CERTIFIED MAIL OR OVERNIGHT DELIVERY (WITH EVIDENCE OF
DELIVERY) TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS
AGREEMENT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT
SERVICE OF PROCESS AND NOTICE THEREOF. NOTHING CONTAINED HEREIN SHALL BE DEEMED
TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.
THE COMPANY AND INVESTORS HEREBY WAIVE ALL RIGHTS TO A TRIAL BY JURY.

7.10 Survival. The representations and warranties by the Company contained
herein shall survive the Closing for a period of one (1) year from the Closing
Date. The agreements and covenants contained herein shall survive for the
applicable statute of limitations.

7.11 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or email attachment, such signature shall create a valid
and binding obligation of the party executing (or on whose behalf such signature
is executed) with the same force and effect as if such facsimile or
email-attached signature page were an original thereof.

7.12 Severability. If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of

 

-34-



--------------------------------------------------------------------------------

the benefits that would otherwise be conferred upon the parties. The parties
will endeavor in good faith negotiations to replace the prohibited, invalid or
unenforceable provision(s) with a valid provision(s), the effect of which comes
as close as possible to that of the prohibited, invalid or unenforceable
provision(s).

7.13 Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever any Investor exercises a right, election, demand or option
owed to such Investor by the Company under a Transaction Document and the
Company does not timely perform its related obligations within the periods
therein provided, then, prior to the performance by the Company of the Company’s
related obligation, such Investor may rescind or withdraw, in its sole
discretion from time to time upon written notice to the Company, any relevant
notice, demand or election in whole or in part without prejudice to its future
actions and rights.

7.14 Replacement of Securities. If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and the execution by the holder
thereof of a customary lost certificate affidavit of that fact and an agreement
to indemnify and hold harmless the Company for any losses in connection
therewith. The applicants for a new certificate or instrument under such
circumstances shall also pay any reasonable third-party costs associated with
the issuance of such replacement Securities.

7.15 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Investors
and the Company will be entitled to seek specific performance under the
Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agrees to waive in
any action for specific performance of any such obligation (other than in
connection with any action for temporary restraining order) the defense that a
remedy at law would be adequate.

7.16 Payment Set Aside. To the extent that the Company makes a payment or
payments to any Investor hereunder or any Investor enforces or exercises its
rights hereunder or thereunder, and such payment or payments or the proceeds of
such enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to the Company
by a trustee, receiver or any other person under any law (including, without
limitation, any bankruptcy law, state or federal law, common law or equitable
cause of action), then to the extent of any such restoration the obligation or
part thereof originally intended to be satisfied shall be revived and continued
in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.

7.17 Adjustments in Share Numbers and Prices. In the event of any stock split,
subdivision, dividend or distribution payable in shares of Common Stock (or
other securities or rights convertible into, or entitling the holder thereof to
receive directly or indirectly shares of Common Stock), combination or other
similar recapitalization or event occurring after the date hereof and prior to
the Closing, each reference in any Transaction Document to a number of shares or
a price per share shall be amended to appropriately account for such event.

 

-35-



--------------------------------------------------------------------------------

7.18 Independent Nature of Investors’ Obligations and Rights. The obligations of
each Investor under any Transaction Document are several and not joint with the
obligations of any other Investor, and no Investor shall be responsible in any
way for the performance of the obligations of any other Investor under any
Transaction Document. The decision of each Investor to purchase Securities
pursuant to this Agreement has been made by such Investor independently of any
other Investor and independently of any information, materials, statements or
opinions as to the business, affairs, operations, assets, properties,
liabilities, results of operations, condition (financial or otherwise) or
prospects of the Company which may have been made or given by any other Investor
or by any agent or employee of any other Investor, and no Investor or any of its
agents or employees shall have any liability to any other Investor (or any other
person) relating to or arising from any such information, materials, statements
or opinions. Nothing contained herein or in any Transaction Document, and no
action taken by any Investor pursuant thereto, shall be deemed to constitute the
Investors as a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Investors are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by the Transaction Document. Each Investor acknowledges that no
other Investor has acted as agent for such Investor in connection with making
its investment hereunder and that no other Investor will be acting as agent of
such Investor in connection with monitoring its investment hereunder. Each
Investor shall be entitled to independently protect and enforce its rights,
including without limitation the rights arising out of this Agreement or out of
the other Transaction Documents, and it shall not be necessary for any other
Investor to be joined as an additional party in any proceeding for such purpose.

7.19 Conflict Waiver. Each party to this Agreement acknowledges that Cooley LLP
(“Cooley”), outside general counsel to the Company, has in the past performed
and is or may now or in the future represent one or more Investors or their
affiliates in matters unrelated to the transactions contemplated by this
Agreement (the “Financing”), including representation of such Investors or their
affiliates in matters of a similar nature to the Financing. The applicable rules
of professional conduct require that Cooley inform the parties hereunder of this
representation and obtain their consent. Cooley has served as outside general
counsel to the Company and has negotiated the terms of the Financing solely on
behalf of the Company. The Company and each of the Investors hereby
(a) acknowledge that they have had an opportunity to ask for and have obtained
information relevant to such representation, including disclosure of the
reasonably foreseeable adverse consequences of such representation;
(b) acknowledge that with respect to the Financing, Cooley has represented
solely the Company, and not any Investor or any stockholder, director or
employee of the Company or any Investor; and (c) gives its informed consent to
Cooley’s representation of the Company in the Financing.

[SIGNATURE PAGES TO FOLLOW]

 

-36-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

ACELRX PHARMACEUTICALS, INC. By:  

 

Name:   Richard King Title:   CEO Address for Notice: AcelRx Pharmaceuticals,
Inc. 351 Galveston Drive Redwood City, CA 94063 Facsimile No.: (650) 216-6500
Telephone No.: (650) 216-3500 Attn: Chief Executive Officer With a copy to:
Facsimile: (650) 216-6500 Telephone: (650) 216-3500 Attn: Chief Financial
Officer

COMPANY SIGNATURE PAGE



--------------------------------------------------------------------------------

INVESTOR SIGNATURE PAGE

By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement dated as of                     , 2012 (the
“Purchase Agreement”) by and among AcelRx Pharmaceuticals, Inc. and the
Investors (as defined therein), as to the number of shares of Common Stock and
Warrants set forth below, and authorizes this signature page to be attached to
the Purchase Agreement or counterparts thereof.

 

Name of Investor:

 

By:  

 

  Name:   Title:

Address:  

 

 

 

Telephone No.:  

 

Facsimile No.:  

 

Email Address:  

 

Number of Shares:  

 

Number of Warrants:  

 

Aggregate Purchase Price: $  

 



--------------------------------------------------------------------------------

Exhibits:

 

A Schedule of Investors

B Instruction Sheet for Investors

C Opinion of Company Corporate Counsel

D Plan of Distribution

E Company Transfer Agent Instructions

F Form of Warrant

 

-2-



--------------------------------------------------------------------------------

Exhibit A

SCHEDULE OF INVESTORS

 

Investor

   Common Shares      Warrant Shares      Purchase Price  

Deerfield Special Situations Fund International, Limited

     685,883         617,295       $ 2,332,002.20   

Deerfield Special Situations Fund, L.P.

     490,588         441,529       $ 1,667,999.20   

Capital Ventures Intl.

     88,235         79,412       $ 299,999.00   

LSP Life Sciences Fund N.V.

     941,176         847,058       $ 3,199,998.40   

RRC Bio Fund, L.P.

     147,059         132,353       $ 500,000.60   

Three Arch Partners IV, L.P.

     208,911         188,020       $ 733,799.89   

Three Arch Associates IV, L.P.

     4,613         4,151       $ 16,203.16   

Three Arch Partners III, L.P.

     67,543         60,789       $ 237,244.79   

Three Arch Associates III, L.P.

     3,631         3,268       $ 12,753.89   

Skyline Venture Partners V, L.P.

     284,698         256,228       $ 1,000,001.73   

TOTAL

     2,922,337         2,630,103       $ 10,000,002.85   



--------------------------------------------------------------------------------

Exhibit B

INSTRUCTION SHEET FOR INVESTOR

(to be read in conjunction with the entire Securities Purchase Agreement)

 

A. Complete the following items in the Securities Purchase Agreement:

 

  1. Complete and execute the Investor Signature Page. The Agreement must be
executed by an individual authorized to bind the Investor.

 

  2. Exhibit B-1 - Stock Certificate Questionnaire:

Provide the information requested by the Stock Certificate Questionnaire.

 

  3. Exhibit B-2 - Registration Statement Questionnaire:

Provide the information requested by the Registration Statement Questionnaire.

 

  4. Exhibit B-3 - Investor Certificate:

Provide the information requested by the Investor Certificate.

 

  5. Exhibit B-4 - Securities Delivery Instructions:

Provide the information requested by the Securities Delivery Instructions.

 

  6. Return, via facsimile or email, the signed Securities Purchase Agreement
including the properly completed Exhibits B-1 through B-4, to:

Facsimile:

Email:

Telephone:

Attn:

 

  7. After completing instruction number five (5) above, deliver the original
signed Securities Purchase Agreement including the properly completed Exhibits
B-1 through B-4 to:

Address:

Telephone:

Attn:

 

B. Instructions regarding the wire transfer of funds for the purchase of the
Shares will be telecopied to the Investor by the Company at a later date.



--------------------------------------------------------------------------------

Exhibit B-1

AcelRx Pharmaceuticals, Inc.

STOCK CERTIFICATE QUESTIONNAIRE

 

   Please provide us with the following information:    1.    The exact name
that the Securities are to be registered in (this is the name that will appear
on the stock certificate(s)). You may use a nominee name if appropriate:   

 

2.    The relationship between the Investor of the Securities and the Registered
Holder listed in response to item 1 above:   

 

3.    The mailing address, telephone and telecopy number and email address of
the Registered Holder listed in response to item 1 above:   

 

     

 

     

 

     

 

     

 

4.    The Tax Identification Number of the Registered Holder listed in response
to item 1 above:   

 



--------------------------------------------------------------------------------

Exhibit B-2

ACELRX PHARMACEUTICALS, INC.

REGISTRATION STATEMENT QUESTIONNAIRE

In connection with the Registration Statement, please provide us with the
following information regarding the Investor.

1. Please state the Investor’s name exactly as it should appear in the
Registration Statement:

 

 

Except as set forth below, the Investor does not hold any equity securities of
the Company on behalf of another person or entity.

State any exceptions here:

 

 

If the Investor is not a natural person, please identify the natural person or
persons who will have voting and investment control over the Registrable
Securities owned by the Investor:

 

 

2. Address of the Investor:

 

 

  

 

   Telephone:  

 

     

Fax:  

 

     

Email:  

 

     

Contact Person:  

 

     

3. Has the Investor had any position, office or other material relationship
within the past three years with the Company or its affiliates? (Include any
relationships involving the Investor or its affiliates, officers or directors
that has held any position or office or has had any other material relationship
with the Company (or its predecessors or affiliates) during the past three
years.)

 

           Yes                No    



--------------------------------------------------------------------------------

If yes, please indicate the nature of any such relationship below:

 

 

4. Except as set forth below in this Item 4, the Investor does not beneficially
own (within the meaning of Rule 13d-3 under the Exchange Act) any securities of
the Company.

(a) Number (and type) of Registrable Securities beneficially owned:

 

 

(b) Number (and type) of securities of the Company other than Registrable
Securities beneficially owned:

 

 

(c) Number (and type) of Registrable Securities which the undersigned wishes to
be included in the Registration Statement:

 

 

5. Except as set forth below in this Item 5, the Investor is not the beneficial
or registered owner of any Registrable Securities or any other securities of the
Company, other than the securities listed above in Item 4.

State any exceptions here:

 

 

6. Has the Investor made or is it aware of any arrangements relating to the
distribution of the shares of the Company pursuant to the Registration
Statement?

 

           Yes                No    

If yes, please describe the nature and amount of such arrangements.

 

 

 

7. FINRA Matters

State below whether the Investor is a member of FINRA.



--------------------------------------------------------------------------------

This response to Item 7(a) is made only with respect to the Investor, its
general partner and any limited partners with a 10% or greater interest in the
Investor.

 

           Yes                No    

State below whether (i) any associate or affiliate of the Investor is a member
of FINRA, a controlling shareholder of a FINRA member, a person associated with
a member, a direct or indirect affiliate of a member, or an underwriter or
related person with respect to the proposed offering; (ii) the Investor or any
associate or affiliate of the Investor owns any stock or other securities of any
FINRA member not purchased in the open market; or (iii) the Investor or any
associate or affiliate of the Investor has made any outstanding subordinated
loans to any FINRA member. If the Investor is a general or limited partnership,
a no answer asserts that no such relationship exists for the Investor as well as
for each of its general partners.



--------------------------------------------------------------------------------

This response to Item 7(b) is made only with respect to the Investor and its
general partner.

 

           Yes                No    

If “yes,” please identify the FINRA member and describe the Investor’s
relationship, including, in the case of a general or limited partner, the name
of the partner:

(c) If the answer to Item 7 (b) is yes, did the Investor acquire the Registrable
Securities in the ordinary course of business (if not, please explain)?

(d) If the answer to Item 7(b) is yes, did the Investor, at the time of purchase
of the Registrable Securities, have any agreements, plans or understandings,
directly or indirectly, with any person to distribute the Registrable Securities
(if yes, please explain)?

If the Investor answered “no” to Question 7(a) and 7(b), it need not respond to
Question 7(e).

Note that in general we will be required to identify any registered
broker-dealer as an underwriter in the Registration Statement. Note that if the
Investor is an associate or affiliate of a broker-dealer and did not purchase
the Registrable Securities in the ordinary course of business or at the time of
purchase had any arrangements or understandings, directly or indirectly, to
distribute the securities, the Investor may be required to be identified as an
underwriter in the Registration Statement.

(e) State below whether the Investor or any associate or affiliate of the
Investor has been an underwriter, or a controlling person or member of any
investment banking or brokerage firm which has been or might be an underwriter
for securities of the Corporation or any affiliate thereof including, but not
limited to, the common stock now being registered.

 

           Yes                No    

If “yes,” please identify the FINRA member and describe your relationship,
including, in the case of a general or limited partner, the name of the partner.



--------------------------------------------------------------------------------

ACKNOWLEDGEMENT

The undersigned hereby agrees to notify the Company promptly of any changes in
the foregoing information (other than with respect to Items 4, 5 or 6) which
should be made as a result of any developments, including the passage of time.
The undersigned also agrees to provide the Company and the Company’s counsel any
and all such further information regarding the undersigned promptly upon request
in connection with the preparation, filing, amending, and supplementing of the
Registration Statement (or any prospectus contained therein). The undersigned
hereby consents to the use of all such information in the Registration
Statement.

The undersigned understands and acknowledges that the Company will rely on the
information set forth herein for purposes of the preparation and filing of the
Registration Statement.

The undersigned understands that the undersigned may be subject to serious civil
and criminal liabilities if the Registration Statement, when it becomes
effective, either contains an untrue statement of a material fact or omits to
state a material fact required to be stated in the Registration Statement or
necessary to make the statements in the Registration Statement not misleading.
The undersigned represents and warrants that all information it provides to the
Company and its counsel is currently accurate and complete and will be accurate
and complete at the time the Registration Statement becomes effective and at all
times subsequent thereto, and agrees during the Effectiveness Period and any
additional period in which the undersigned is making sales of Shares under and
pursuant to the Registration Statement, and agrees during such periods to notify
the Company immediately of any misstatement of a material fact in the
Registration Statement, and of the omission of any material fact necessary to
make the statements contained therein not misleading.

 

Dated:    

 

Name

 

Signature

 

Name and Title of Signatory



--------------------------------------------------------------------------------

Exhibit B-3

ACELRX PHARMACEUTICALS, INC.

CERTIFICATE FOR CORPORATE, PARTNERSHIP, LIMITED LIABILITY COMPANY, TRUST,
FOUNDATION AND JOINT INVESTORS

If the investor is a corporation, partnership, limited liability company, trust,
pension plan, foundation, joint Investor (other than a married couple) or other
entity, an authorized officer, partner, or trustee must complete, date and sign
this Certificate.

CERTIFICATE

The undersigned certifies that the representations and responses below are true
and accurate:

(a) The investor has been duly formed and is validly existing and has full power
and authority to invest in the Company. The person signing on behalf of the
undersigned has the authority to execute and deliver the Securities Purchase
Agreement on behalf of the Investor and to take other actions with respect
thereto.

(b) Indicate the form of entity of the undersigned:

          Limited Partnership

          General Partnership

          Limited Liability Company

          Corporation

          Revocable Trust (identify each grantor and indicate under what
circumstances the trust is revocable by the grantor):

 

 

(Continue on a separate piece of paper, if necessary.)

          Other type of Trust (indicate type of trust and, for trusts other than
pension trusts, name the grantors and
beneficiaries):                                      
                                         
                                         
                                         
                                                                      

 

 

(Continue on a separate piece of paper, if necessary.)

          Other form of organization (indicate 
form of organization (                                   
                                                               

 

 

  ).

(c) Indicate the approximate date the undersigned entity was formed:
                                         
                                                      .



--------------------------------------------------------------------------------

(d) In order for the Company to offer and sell the Securities in conformance
with state and federal securities laws, the following information must be
obtained regarding your investor status. Please initial each category applicable
to you as an investor in the Company.

 

        

     1. A bank as defined in Section 3(a)(2) of the Securities Act, or any
savings and loan association or other institution as defined in Section
3(a)(5)(A) of the Securities Act whether acting in its individual or fiduciary
capacity;

        

     2. A broker or dealer registered pursuant to Section 15 of the Securities
Exchange Act of 1934;

        

     3. An insurance company as defined in Section 2(13) of the Securities Act;

        

     4. An investment company registered under the Investment Company Act of
1940 or a business development company as defined in Section 2(a)(48) of that
Act;

        

     5. A Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958;

        

     6. A plan established and maintained by a state, its political
subdivisions, or any agency or instrumentality of a state or its political
subdivisions, for the benefit of its employees, if such plan has total assets in
excess of $5,000,000;

        

     7. An employee benefit plan within the meaning of the Employee Retirement
Income Security Act of 1974, if the investment decision is made by a plan
fiduciary, as defined in Section 3(21) of such Act, which is either a bank,
savings and loan association, insurance company, or registered investment
advisor, or if the employee benefit plan has total assets in excess of
$5,000,000 or, if a self-directed plan, with investment decisions made solely by
persons that are accredited investors;

        

     8. A private business development company as defined in Section 202(a)(22)
of the Investment Advisers Act of 1940;

        

     9. Any partnership or corporation or any organization described in Section
501(c)(3) of the Internal Revenue Code or similar business trust, not formed for
the specific purpose of acquiring the Shares, with total assets in excess of
$5,000,000;

        

     10. A trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the Shares, whose purchase is directed by a
sophisticated person as described in Rule 506(b)(2)(ii) of the Exchange Act;

        

     11. An entity in which all of the equity owners qualify under any of the
above subparagraphs. If the undersigned belongs to this investor category only,
list the equity owners of the undersigned, and the investor category which each
such equity owner satisfies:
_________________________________________________________________     

 

     (Continue on a separate piece of paper, if necessary.)



--------------------------------------------------------------------------------

(e) Please set forth your principal address.

$         

Dated:                    , 2012

 

 

Print Name of Investor

 

Name: Title: (Signature and title of authorized officer, partner or trustee)



--------------------------------------------------------------------------------

Exhibit B-4

SECURITIES DELIVERY INSTRUCTIONS

Please instruct us as to where you would like the Securities delivered to at
Closing:

 

Name:  

 

Company:  

 

Address:  

 

 

Telephone:  

 

Other Special Instructions:  

 

 



--------------------------------------------------------------------------------

Exhibit C

OPINION OF COMPANY CORPORATE COUNSEL



--------------------------------------------------------------------------------

Exhibit D

PLAN OF DISTRIBUTION

The selling stockholders may, from time to time, sell any or all of their shares
of common stock on any stock exchange, market or trading facility on which the
shares are traded or in private transactions. These sales may be at fixed or
negotiated prices. The selling stockholders may use any one or more of the
following methods when selling shares:

 

•  

ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

•  

block trades in which the broker-dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;

 

•  

purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

•  

an exchange distribution in accordance with the rules of the applicable
exchange;

 

•  

privately negotiated transactions;

 

•  

settlement of short sales entered into after the effective date of the
registration statement of which this prospectus is a part;

 

•  

broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;

 

•  

a combination of any such methods of sale; and

 

•  

any other method permitted pursuant to applicable law.

The selling stockholders also may resell all or a portion of the shares in open
market transactions in reliance upon Rule 144 under the Securities Act, as
permitted by that rule, or Section 4(1) under the Securities Act, if available,
rather than under this prospectus, provided that they meet the criteria and
conform to the requirements of those provisions.

Broker-dealers engaged by the selling stockholders may arrange for other
brokers-dealers to participate in sales. Broker-dealers may receive commissions
or discounts from the selling stockholders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated. The selling stockholders do not expect these commissions and
discounts to exceed what is customary in the types of transactions involved. Any
profits on the resale of shares of common stock by a broker-dealer acting as
principal might be deemed to be underwriting discounts or commissions under the
Securities Act. Discounts, concessions, commissions and similar selling
expenses, if any, attributable to the sale of shares will be borne by a selling
stockholder. The selling stockholders may agree to indemnify any agent, dealer
or broker-dealer that participates in transactions involving sales of the shares
if liabilities are imposed on that person under the Securities Act.



--------------------------------------------------------------------------------

The selling stockholders may from time to time pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock from time to time under
this prospectus after we have filed a supplement to this prospectus under Rule
424(b)(3) or other applicable provision of the Securities Act of 1933
supplementing or amending the list of selling stockholders to include the
pledgee, transferee or other successors in interest as selling stockholders
under this prospectus.

The selling stockholders also may transfer the shares of common stock in other
circumstances, in which case the transferees, pledgees or other successors in
interest will be the selling beneficial owners for purposes of this prospectus
and may sell the shares of common stock from time to time under this prospectus
after we have filed a supplement to this prospectus under Rule 424(b)(3) or
other applicable provision of the Securities Act of 1933 supplementing or
amending the list of selling stockholders to include the pledgee, transferee or
other successors in interest as selling stockholders under this prospectus.

The selling stockholders and any broker-dealers or agents that are involved in
selling the shares of common stock may be deemed to be “underwriters” within the
meaning of the Securities Act in connection with such sales. In such event, any
commissions received by such broker-dealers or agents and any profit on the
resale of the shares of common stock purchased by them may be deemed to be
underwriting commissions or discounts under the Securities Act.

We are required to pay all fees and expenses incident to the registration of the
shares of common stock. We have agreed to indemnify the selling stockholders
against certain losses, claims, damages and liabilities, including liabilities
under the Securities Act.

The selling stockholders have advised us that they have not entered into any
agreements, understandings or arrangements with any underwriters or
broker-dealers regarding the sale of their shares of common stock, nor is there
an underwriter or coordinating broker acting in connection with a proposed sale
of shares of common stock by any selling stockholder. If we are notified by any
selling stockholder that any material arrangement has been entered into with a
broker-dealer for the sale of shares of common stock, if required, we will file
a supplement to this prospectus. If the selling stockholders use this prospectus
for any sale of the shares of common stock, they will be subject to the
prospectus delivery requirements of the Securities Act.

The anti-manipulation rules of Regulation M under the Securities Exchange Act of
1934 may apply to sales of our common stock and activities of the selling
stockholders.



--------------------------------------------------------------------------------

Exhibit E

COMPANY TRANSFER AGENT INSTRUCTIONS

Computershare, Inc.

Attention:

Ladies and Gentlemen:

Reference is made to that certain Securities Purchase Agreement, dated as of
May 29, 2012 (the “Agreement”), by and among AcelRx Pharmaceuticals, Inc., a
Delaware corporation (the “Company”), and the investors named on the Schedule of
Investors attached thereto (collectively, the “Holders”), pursuant to which the
Company is issuing to the Holders shares (the “Common Shares”) of Common Stock
of the Company, par value $0.001 per share (the “Common Stock”) and Warrants
(the “Warrants”), which are exercisable into shares of Common Stock.

This letter shall serve as our irrevocable authorization and direction to you
(provided that you are the transfer agent of the Company at such time):

(i) to issue shares of Common Stock upon transfer or resale of the Common
Shares;

(ii) to reserve for issuance upon exercise of the Warrants 2,630,103 shares of
the Company’s authorized and unissued shares of Common Stock; and

(iii) to issue shares of Common Stock upon the exercise of the Warrants (the
“Warrant Shares”) to or upon the order of a Holder from time to time upon
delivery to you of a properly completed and duly executed Exercise Notice, in
the form attached hereto as Exhibit I, which has been acknowledged by the
Company as indicated by the signature of a duly authorized officer of the
Company thereon.

You acknowledge and agree that so long as you have previously received
(a) written confirmation from the Company’s legal counsel that either (i) a
registration statement covering resales of the Common Shares and the Warrant
Shares has been declared effective by the Securities and Exchange Commission
(the “SEC”) under the Securities Act of 1933, as amended (the “Securities Act”)
and that resales of the Common Shares and the Warrant Shares may be made
thereunder, or (ii) sales of the Common Shares and the Warrant Shares may be
made in conformity with Rule 144 under the Securities Act (“Rule 144”) without
restrictions, (b) if applicable, a copy of such registration statement, and
(c) notice from legal counsel to the Company or any Holder (including customary
documentation from a Holder’s broker with respect to a sale pursuant to Rule
144) that a transfer of Common Shares and/or Warrant Shares has been effected
either pursuant to the registration statement (and a prospectus delivered to the
transferee) or pursuant to Rule 144, then, unless otherwise required by law,
within three (3) business days of your receipt of the notice referred to in (c),
you shall issue the certificates representing the Common Shares and the Warrant
Shares so sold to the transferees registered in the names of such transferees,
and such certificates shall not bear any legend restricting transfer of the
Common Shares and the Warrant Shares thereby and should not be subject to any
stop-transfer restriction.



--------------------------------------------------------------------------------

In the event that you have not received the documentation required pursuant to
clause (a) or (c) of the immediately preceding paragraph or such Shares and
Warrant Shares are not eligible for sale without restriction in conformity with
Rule 144 under the Securities Act, then the certificates for such Shares and/or
Warrant Shares shall bear the following legend:

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS AND, ACCORDINGLY, MAY
NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
AND IN COMPLIANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS.

Please be advised that the Holders are relying upon this letter as an inducement
to enter into the Agreement and, accordingly, each Holder is a third party
beneficiary to these instructions.

Please execute this letter in the space indicated to acknowledge your agreement
to act in accordance with these instructions. Should you have any questions
concerning this matter, please contact me at [            ].

 

Very truly yours, ACELRX PHARMACEUTICALS, INC. By:  

 

  Name:   Title:

THE FOREGOING INSTRUCTIONS ARE

ACKNOWLEDGED AND AGREED TO

this      day of                     , 2012

 

Computershare, Inc. By:  

 

  Name:  

 

  Title:  

 

Enclosures



--------------------------------------------------------------------------------

EXHIBIT I

EXERCISE NOTICE

TO BE EXECUTED BY THE REGISTERED HOLDER TO EXERCISE THIS

WARRANT TO PURCHASE COMMON STOCK

AcelRx Pharmaceuticals, Inc.

The undersigned holder hereby exercises the right to purchase
                     of the Common Stock (“Warrant Shares”) of AcelRx
Pharmaceuticals, Inc., a company organized under the laws of the state of
Delaware (the “Company”), evidenced by the attached Warrant to Purchase Common
Stock (the “Warrant”). Capitalized terms used herein and not otherwise defined
shall have the respective meanings set forth in the Warrant.

1. Form of Exercise Price. The Holder intends that payment of the Exercise Price
shall be made as:

                     a “Cash Exercise” with respect to                     
Warrant Shares; and/or

                     a “Cashless Exercise” with respect to                     
Warrant Shares.

2. Payment of Exercise Price. In the event that the holder has elected a Cash
Exercise with respect to some or all of the Warrant Shares to be issued pursuant
hereto, the holder shall pay the Aggregate Exercise Price in the sum of
$         to the Company in accordance with the terms of the Warrant.

3. Delivery of Warrant Shares. The Company shall deliver to the holder
                     Warrant Shares in accordance with the terms of the Warrant.

4. Notwithstanding anything to the contrary contained herein, this Exercise
Notice shall constitute a representation by the Holder of the Warrant submitting
this Exercise Notice that either (i) such Holder is an Excluded AP Holder (as
defined in the Warrant) or (ii) after giving effect to the exercise provided for
in this Exercise Notice, such Holder (together with its affiliates) will not
have beneficial ownership (together with the beneficial ownership of such
Person’s affiliates) of a number of shares of Common Stock which exceeds the
Applicable Percentage (as defined in the Warrant) of the total outstanding
shares of Common Stock of the Company as determined pursuant to the provisions
of Section 1(f)(i)(A) of the Warrant.

 

Date:

 

                         ,             

 

Name of Registered Holder

By:

 

 

  Name:   Title:



--------------------------------------------------------------------------------

Exhibit F

FORM OF WARRANT



--------------------------------------------------------------------------------

Schedule 3.1(f)

CAPITALIZATION

 

     

Authorized

  

Issued and Outstanding

Common Stock

   100,000,000    19,692,150

Preferred Stock

   10,000,000    0

Common Stock Warrants

   —      (warrants exercisable for up to 506,197 shares of Common Stock are
currently outstanding) Equity Incentive Plan (Options to Purchase Common Stock)
   (839,760 shares of Common Stock remain available for issuance)    (options
exercisable for up to 3,539,676 shares of Common Stock are currently
outstanding)

Employee Stock Purchase Plan

   (547,088 shares of Common Stock remain available for issuance)   